Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 1 of 124 PageID 10248
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21     Page 2 of 124 PageID 10249



                                    Respectfully submitted,


                                    /s/ Julie Pettit
                                    Julie Pettit
                                    State Bar No. 24065971
                                    JPettit@PettitFirm.com
                                    THE PETTIT LAW FIRM
                                    2101 Cedar Springs, Suite 1540
                                    Dallas, Texas 75201
                                    Telephone: (214) 329-0151
                                    Facsimile: (214) 329-4076

                                    Michael K. Hurst
                                    State Bar No. 10316310
                                    mhurst@lynnllp.com
                                    Sara Hollan Chelette
                                    State Bar No. 24046091
                                    schelette@lynnllp.com
                                    Yaman Desai
                                    Texas Bar No. 24101695
                                    ydesai@lynnllp.com
                                    LYNN PINKER HURST
                                    & SCHWEGMANN, LLP
                                    2100 Ross Avenue, Suite 2700
                                    Dallas, Texas 75201
                                    Telephone: (214) 981-3800
                                    Facsimile: (214) 981-3839

                                    ATTORNEYS FOR PLAINTIFF
                                    US MEDICAL NETWORKS, LLC




                                     APP 2
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 3 of 124 PageID 10250



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on the following
 via ECF pursuant to the Federal Rules of Civil Procedure on January 13, 2021:

Robert W. Kantner                                 Kirsten E. Moran
JONES DAY                                         JONES DAY
2727 North Harwood Street                         77 West Wacker
Dallas, Texas 75201-1515                          Chicago, Illinois 60601
rwkantner@jonesday.com                            kmoran@jonesday.com
ATTORNEYS FOR DEFENDANT                           ATTORNEYS FOR DEFENDANT
BIOFIRE DIAGNOSTICS, LLC                          BIOFIRE DIAGNOSTICS, LLC


Aaron D. Charfoos
Adam Reich
PAUL HASTINGS
71 S. Wacker Dr.
44th Floor
Chicago, IL 60606
(312) 499-6016
aaroncharfoos@paulhastings.com
adamreich@paulhastings.com
ATTORNEYS FOR DEFENDANT
BIOFIRE DIAGNOSTICS, LLC

                                                  /s/ Julie Pettit
                                                  Julie Pettit




                                             APP 3
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 4 of 124 PageID 10251



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

   US MEDICAL NETWORKS LLC,                         §
                                                    §
             Plaintiff,                             §
                                                    §
   v.                                               §
                                                    §         Civ. Action No. 3:19-cv-01848-N
   BIOFIRE DIAGNOSTICS LLC                          §
                                                    §
             Defendant.                             §
                                                    §
                                                    §
                                                    §


                            DECLARATION OF TERRY MCBRIDE

 STATE OF TEXAS

 COUNTY OF DALLAS

 Terry McBride declares as follows:

        1.        My name is Terry McBride. I am over the age of eighteen and am competent in all

 respects to make this declaration. My date of birth is 5/29/69. I am able to swear, and I hereby do

 swear, that all of the facts stated in this declaration are true and correct and within my personal

 knowledge.

        2.        On or about October 27, 2020, Mr. Caldwell began a series of communications to

 me trying to get me to talk to him about a business deal. The texts exchanged between me and Mr.

 Caldwell are attached as Exhibit A. From the very outset, Mr. Caldwell told me in text that if I

 told him to “drop dead,” he “would understand.”

        3.        Mr. Caldwell left me a number of voicemails during this same time period, all of

 which have been produced to BioFire during this litigation. In the voicemails, Mr. Caldwell says




                                               APP 4
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                    Page 5 of 124 PageID 10252



 things like: “I have been thinking about you guys for a long time […] I think you guys are an

 answer for me. […] I really trust you. I always have. I would like to find a way to work with you

 guys.”

          4.      After Mr. Caldwell’s repeated voicemails and texts to me, I finally agreed to talk

 to him. We had approximately four phone calls during late October and early November in 2020.

 During those calls, he told me the following:

               a. Mr. Caldwell repeatedly apologized for how BioFire treated USMN. He told me he

                  was sorry for how things ended, and that he understood if I would never consider

                  doing business with him again because of how BioFire treated USMN.

               b. Mr. Caldwell told me that BioFire treated him unfairly as well. Mr. Caldwell told

                  me that BioFire fired him without warning. He told me he had intended to sue

                  BioFire, but that BioFire agreed to pay him $50,000. Mr. Caldwell told me that he

                  wanted to fight BioFire, but that he could not afford attorneys and that BioFire told

                  him they would litigate the case heavily if he did try to sue.

               c. Mr. Caldwell told me he wanted to do business with me at a new company he was

                  working with. Mr. Caldwell told me he had never worked with a group as good as

                  USMN. He repeatedly told me that USMN was the best sales team he had ever

                  seen. Also, he said USMN was the “one true group that I trust.” Mr. Caldwell

                  offered to come to Dallas to sit down with me and do a deal. Mr. Caldwell told me

                  that at his new company, he was in control of the sales team, and so he could

                  personally ensure that what BioFire did to USMN would not ever happen again at

                  his new company.




                                                 APP 5
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                   Page 6 of 124 PageID 10253



           d. Mr. Caldwell also volunteered information to me about his deposition in the USMN

                case where he had previously testified on behalf of BioFire. Mr. Caldwell

                volunteered to me that he spent several days in Chicago with lawyers telling him

                exactly what to do in his deposition. I understood Mr. Caldwell to be telling me that

                his lawyers had told him what to say during his deposition and that there was more

                to the story that he was not able to testify about.

    5. During that same time, Mr. Caldwell also sent me a cryptic text about McKesson, a

       company that has been frequently mentioned in our litigation with BioFire. Mr. Caldwell

       said, “Think about replacing McKesson and distribution in your case.” (See Exhibit A). I

       am not sure exactly what that means, but again, I interpreted Mr. Caldwell’s texts to be

       telling me that there is more to the BioFire story than what he had been allowed to testify

       about.

    6. During late October, 2020, I asked Mr. Caldwell if I could give his contact information to

       my lawyers so that he could tell them what he had told me and so that Mr. Caldwell could

       discuss the USMN and BioFire relationship with them. Mr. Caldwell said I could give his

       contact information to my lawyers and that they could contact him directly.

    7. On at least one phone call, Mr. Caldwell and I discussed the fact that USMN would like a

       declaration from Mr. Caldwell regarding the relationship with BioFire. Mr. Caldwell told

       me that he would sign a declaration.




                                                APP 6
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 7 of 124 PageID 10254
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 8 of 124 PageID 10255




                            Exhibit A




                                     APP 8
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 9 of 124 PageID 10256
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 10 of 124 PageID 10257
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 11 of 124 PageID 10258



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    US MEDICAL NETWORKS LLC,                          §
                                                      §
              Plaintiff,                              §
                                                      §
    v.                                                §
                                                      §        Civ. Action No. 3:19-cv-01848-N
    BIOFIRE DIAGNOSTICS LLC                           §
                                                      §
              Defendant.                              §
                                                      §
                                                      §
                                                      §


                                DECLARATION OF JULIE PETTIT

  STATE OF TEXAS

  COUNTY OF DALLAS

  Julie Pettit declares as follows:

         1.        My name is Julie Pettit. I am over the age of eighteen and am competent in all

  respects to make this declaration. My date of birth is January 18, 1985. I am able to swear, and I

  hereby do swear, that all of the facts stated in this declaration are true and correct and within my

  personal knowledge.

         2.        On October 29, 2020, I learned from Terry McBride that Curt Caldwell was

  communicating with Mr. McBride about a business deal Mr. Caldwell was proposing to Mr.

  McBride. I came to understand that Mr. Caldwell was willing to talk with the lawyers for USMN

  about BioFire, and Mr. McBride shared the phone number for Mr. Caldwell with Michael Hurst

  and myself.




  PAGE 1 OF 6                                               DECLARATION OF JULIE PETTIT

                                               APP 11
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                    Page 12 of 124 PageID 10259



         3.      In total, Mr. Hurst and I had two phone calls with Mr. Caldwell. The first phone

  call took place on November 3, 2020 from 4:01 PM to 4:35 PM CST. During that phone call, the

  following occurred (from both memory and my review of contemporaneous notes):

              a. At the outset, Mr. Caldwell confirmed that there were no agreements preventing

                 him from speaking to us.

              b. We asked Mr. Caldwell a series of questions, including questions about McKesson,

                 the relationship between BioFire and UMSN, and whether he was told to lie or hide

                 the truth during his deposition.

              c. Mr. Hurst instructed Mr. Caldwell not to discuss privileged communications. Mr.

                 Caldwell told us simply that, in anticipation of his initial deposition in this

                 case, his outside counsel told him to tell the truth and instructed him not to

                 speculate. During the call, Mr. Caldwell did not discuss any communications with

                 BioFire’s outside counsel or in-house counsel, (including Meredith Krannich),

                 except the instruction above he said he was given without attribution.

              d. At no point in the call did Mr. Caldwell indicate that he was revealing privileged

                 information. At no time did I think we were in any way receiving information that

                 was protected by privilege.

              e. Mr. Caldwell told us about his new job at Med Waters Systems.

              f. Mr. Caldwell told us he was at a conference in Las Vegas.

              g. Mr. Caldwell then said he would answer some questions for us based on the

                 relationship between USMN and BioFire.

              h. I took detailed notes during the call. After the call, I sent the notes to my co-counsel

                 and to our client representatives. My contemporaneous notes and the email




  PAGE 2 OF 6                                                 DECLARATION OF JULIE PETTIT

                                                 APP 12
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 13 of 124 PageID 10260



                 communication with our clients are attached as Exhibit A. I am attaching this

                 exhibit to this declaration to underscore BioFire’s counsel’s ambivalence to what

                 truly happened during the conversations with Mr. Caldwell, but I am reserving all

                 rights in regard to these communications.

              i. During this first call, Mr. Caldwell said he was willing to sign a declaration about

                 the things we discussed on the phone. I told him I would draft a declaration based

                 on what he told me over the phone and that we would then call him back to go over

                 the declaration. He agreed.

         4.      Following the first phone call, I drafted a declaration based on my contemporaneous

  notes and the items I recalled from the phone call.

         5.      On November 5, 2020, Mr. Hurst and I called Mr. Caldwell back to discuss the

  declaration drafted based what he told us on our prior phone call. Over the phone, I read the draft

  declaration to Mr. Caldwell—line by line. I explained to him that we wanted to make sure the

  declaration was correct and that it was in his words. I stopped after every sentence to confirm the

  statement and to see if he had anything to add to any adjustments to make. I made several changes

  and adjustments during the call based on Mr. Caldwell’s comments. During this phone call, Mr.

  Hurst had another meeting or phone call, so when we were about halfway finished going through

  the draft declaration, Mr. Hurst had to drop off the phone call. It was then just me and Mr. Caldwell

  on the line. We continued going over the declaration, word by word, until we finished the

  declaration.

         6.      At the end of the phone call on November 5, 2020, Mr. Caldwell confirmed to me

  that everything included in the declaration was true and accurate. He told me he would sign the

  declaration. He said he was at a conference at a hotel in Las Vegas but that he was going to go to




  PAGE 3 OF 6                                                DECLARATION OF JULIE PETTIT

                                                APP 13
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                   Page 14 of 124 PageID 10261



  the business center to get the declaration signed that same day. On that call, he gave me his personal

  email address: curt@medwatersystems.com.

         7.      By the end of the call, Mr. Caldwell had confirmed to me that every single statement

  included in the draft declaration was accurate and was in his own words. After the call, I sent him

  an email, attached as Exhibit B that included the declaration we had just finished revising together.

  According to Mr. Caldwell, every word and every sentence in the draft declaration was true.

         8.      BioFire subsequently filed a Motion for Sanctions containing a false declaration

  from Mr. Caldwell.

         9.      After BioFire filed the Motion for Sanctions without conferring with us, in the

  attached email string, Mr. Hurst requested a call with Aaron Charfoos and Robert Kantner, lead

  counsel for BioFire. Myself, Mr. Hurst, Mr. Charfoos, Mr. Kantner and I had a call on December

  15, 2020, whereby Mr. Hurst once again explained to counsel that if they had conferred with us

  prior to the filing of BioFire’s Motion for Sanctions, they would have heard the truth about the

  communications to and from Mr. Caldwell and, if the truth mattered to them, they would

  presumably have not filed the motion for sanctions. During the call, Mr. Hurst and I specified the

  exact events that occurred with Curt Caldwell and the draft declaration using his own words that

  was presented to him after carefully discussing same with him on two occasions. Mr. Hurst and I

  reiterated multiple times to Mr. Charfoos and Mr. Kantner that the declaration that they prepared

  for Mr. Caldwell in support of their Motion for Sanctions was false. We once again asked them to

  withdraw their Motion for Sanctions and they refused.

         10.     Mr. Hurst also mentioned what potential actions might be taken regarding Mr.

  Caldwell’s perjured declaration, and that we are investigating all options and obligations. Mr.

  Kantner challenged Mr. Hurst regarding whether we had any evidence that Mr. Charfoos actually




  PAGE 4 OF 6                                                DECLARATION OF JULIE PETTIT

                                                APP 14
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 15 of 124 PageID 10262



  suborned the perjured declaration, to which Mr. Hurst responded that he did not at this time but

  would very much like to understand from Mr. Caldwell or by reading any contemporaneous notes

  Mr. Charfoos had about what was said to Mr. Caldwell that led to the signing of the declaration.

         11.      We told Mr. Charfoos and Robert Kantner that we had contemporaneous notes and

  subsequent correspondence with our clients regarding the calls with Mr. Caldwell and would

  discuss providing them to Mr. Charfoos and Mr. Kanter if they would agree that the provision of

  same would not constitute a waiver of privilege. We offered in writing to provide them with all of

  our contemporaneous notes and contemporaneous emails with our clients regarding this issue if

  they would agree to withdraw their motion when they confirmed our notes supported the falsity of

  Mr. Caldwell’s declaration. Counsel for BioFire refused the offer. Attached as Exhibit C are the

  emails exchanged with counsel for BioFire regarding the Caldwell declaration.

         12.      The texts I exchanged on a group text with Mr. Caldwell and Mr. Hurst are attached

  as Exhibit D.




  PAGE 5 OF 6                                              DECLARATION OF JULIE PETTIT

                                               APP 15
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 16 of 124 PageID 10263
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 17 of 124 PageID 10264




                             Exhibit A




                                     APP 17
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                             Page 18 of 124 PageID 10265




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-a%3Ar-5011373655730…   1/2
                                                               APP 18
12/15/2020                                                   Pettit Law Firm Mail - Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 19 of 124 PageID 10266




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-a%3Ar-5011373655730…   2/2
                                                               APP 19
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 20 of 124 PageID 10267




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238058367616… 1/2
                                                               APP 20
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 21 of 124 PageID 10268




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238058367616… 2/2
                                                               APP 21
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 22 of 124 PageID 10269




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238096138754… 1/2
                                                               APP 22
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 23 of 124 PageID 10270




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238096138754… 2/2
                                                               APP 23
12/15/2020                                                 Pettit Law Firm Mail - RE: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 24 of 124 PageID 10271




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168239137922419… 1/3
                                                               APP 24
12/15/2020                                                 Pettit Law Firm Mail - RE: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 25 of 124 PageID 10272




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168239137922419… 2/3
                                                               APP 25
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 26 of 124 PageID 10273
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 27 of 124 PageID 10274




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 1/5
                                                               APP 27
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 28 of 124 PageID 10275




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 2/5
                                                               APP 28
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 29 of 124 PageID 10276




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 3/5
                                                               APP 29
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 30 of 124 PageID 10277




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 4/5
                                                               APP 30
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 31 of 124 PageID 10278




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 5/5
                                                               APP 31
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 32 of 124 PageID 10279




                             Exhibit B




                                     APP 32
11/12/2020                                                     Pettit Law Firm Mail - Declaration
      Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                    Page 33 of 124 PageID 10280

                                                                                                    Julie Pettit <jpettit@pettitfirm.com>



  Declaration
  1 message

  Julie Pettit <jpettit@pettitfirm.com>                                                                     Thu, Nov 5, 2020 at 1:10 PM
  To: curt@medwatersystems.com
  Cc: "Michael K. Hurst" <MHurst@lynnllp.com>

    Mr. Caldwell,

    It was good to speak with you again today. Attached is the declaration we just went over by phone. Please review it
    again and make sure everything is accurate. If you have any changes, please let me know. If everything is accurate,
    please sign and return to me.

    Thank you.

    Best Regards,

    Julie Pettit
    The Pettit Law Firm
    2101 Cedar Springs, Suite 1540
    Dallas, Texas 75201
    Direct: 214-329-1846
    Fax: 214-329-4076
    jpettit@pettitfirm.com




         Caldwell Declaration_3.pdf
         109K




https://mail.google.com/mail/u/0? k=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar-7377384497030389946%7Cmsg-a%             18…    1/1


                                                                APP 33                                                       USMN0215301
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 34 of 124 PageID 10281



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     US MEDICAL NETWORKS LLC,                         §
                                                      §
               Plaintiff,                             §
                                                      §
     v.                                               §
                                                      §        Civ. Action No. 3:19-cv-01848-N
     BIOFIRE DIAGNOSTICS LLC                          §
                                                      §
               Defendant.                             §
                                                      §
                                                      §
                                                      §


                              DECLARATION OF CURT CALDWELL

  STATE OF ___________________________

  COUNTY OF

  Curt Caldwell declares as follows:

          1.        My name is Curt Caldwell. I am over the age of eighteen and am competent in all

  respects to make this declaration. My date of birth is October 26, 1955. I am able to swear, and I

  hereby do swear, that all of the facts stated in this declaration are true and correct and within my

  personal knowledge.

          2.        I was formerly employed by BioFire Diagnostics, LLC (“BioFire”), and held many

  positions there, including Senior Director of Commercial Operations. I also oversaw BioFire’s

  point of care sales team for approximately 1 year until on or around October 1, 2019.

          3.        I have knowledge regarding BioFire’s relationship with McKesson. McKesson’s

  distribution relationship with BioFire became highly contentious, in part, because BioFire did not

  want to extend the term of the agreement. McKesson was angry that BioFire did not want to extend.




  PAGE 1 OF 4                                          DECLARATION OF CURT CALDWELL


                                                APP 34                                             USMN0215302
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 35 of 124 PageID 10282


  Separately, BioFire was approximately 12-months behind on its payments to McKesson and also

  owed it a tail payment that was due once the contract between the parties ended. BioFire was

  waiting on information from McKesson in order to make these payments. BioFire and McKesson

  also disputed who secured which accounts. I recall that McKesson expressed frustration that it

  had built a $50 million business and employed 18 salespeople for BioFire and then BioFire

  abruptly ended the relationship. In good faith, McKesson had done everything BioFire had asked

  McKesson to do.

         4.      Initially, BioFire discussed internally that USMN would take over the relationship

  that McKesson had with BioFire. However, BioFire terminated the contract with USMN. BioFire,

  led by Rachel Jones, Andrea Kendall, Jim Kathrein, and possibly Randy Rasmussen, decided in

  the Spring of 2019 that BioFire would no longer engage in third party sales and distributor

  relationships. Instead, at that time, BioFire, acting primarily through Ms. Jones and Ms. Kendall,

  switched directions to build up its own internal sales team and replace third party relationships,

  including USMN. It was Rachel Jones and Andrea Kendell, and possibly Randy Rasmussen, that

  made this decision. Rachel Jones openly shared her dislike of USMN. Ms. Jones told me to execute

  on the decision that BioFire was no longer going to utilize third party relationships and was going

  to build its own internal sales team instead.

         5.      After BioFire terminated its contract with USMN, BioFire instructed me to travel

  to Chicago and meet with Dr. Patel, a physician affiliated with Hansa Medical Groupe. I did not

  feel comfortable meeting with Dr. Patel and Hansa because I knew that USMN had brought that

  relationship, and a signed contract, to BioFire. For that reason, I told Andrea Kendell and Rachel

  Jones that I would not meet with Hansa and cancelled that meeting. Separately, Hansa was in the

  senior care market, which was a market we had traditionally not sold into.




  PAGE 2 OF 4                                          DECLARATION OF CURT CALDWELL


                                                  APP 35                                          USMN0215303
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                Page 36 of 124 PageID 10283


          6.     In my interaction with USMN, including Jarrod Pettit and Terry McBryde, I found

  them to be creative, competent, honest and trustworthy in their dealings. I am not aware of any

  instances in which they were not truthful.

          7.     My opinion is that USMN brought BioFire the contract with XpressMed and Check

  Point, along with other accounts. BioFire, through Shannyn Scovill, then jumped in the middle of

  it. Further, it is now my opinion with respect to BioFire’s business with XpressMed and Check

  Point that USMN was not treated fairly by BioFire because these accounts were originally USMN

  accounts.

          8.     USMN and its offerings were valuable to BioFire, including but not limited to their

  work in the area of reimbursements. Specifically, USMN had gone into all the states and had

  valuable information regarding third-party payers and reimbursements. That information as very

  valuable to BioFire, and USMN had done a good job in developing this information. Based on this

  information, when requested by a potential customer, BioFire was able to build pro formas and

  project revenue from particular instruments. That is not something BioFire had successfully done

  before meeting USMN. I used this information and I believe Dan Snow used this information as

  well.




  PAGE 3 OF 4                                        DECLARATION OF CURT CALDWELL


                                               APP 36                                            USMN0215304
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21            Page 37 of 124 PageID 10284


  FURTHER DECLARANT SAYETH NOT.


  I declare under penalty of perjury that the foregoing is true and correct. Executed on this
  _________________ day of November, 2020.




                                            Curt Caldwell




  PAGE 4 OF 4                                     DECLARATION OF CURT CALDWELL


                                           APP 37                                         USMN0215305
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 38 of 124 PageID 10285




                             Exhibit C




                                     APP 38
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 39 of 124 PageID 10286

                                                                                                       Julie Pettit <jpettit@pettitfirm.com>



  RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire
  Diagnostics LLC et al Sealed and/or Ex Parte Response/Objection
  1 message

  Charfoos, Aaron <aaroncharfoos@paulhastings.com>                                           Fri, Dec 18, 2020 at 3:20 PM
  To: "Michael K. Hurst" <MHurst@lynnllp.com>, Julie Pettit <jpettit@pettitfirm.com>
  Cc: "Kantner, Robert W." <rwkantner@jonesday.com>, Sara Chelette <Schelette@lynnllp.com>, "Bishop, Hunter"
  <hunterbishop@paulhastings.com>, "Dragon, Arielle J." <arielledragon@paulhastings.com>, "Marek, Michelle"
  <michellemarek@paulhastings.com>, "Marshall, Mindy" <mindymarshall@paulhastings.com>, "Michels, John J."
  <johnmichels@paulhastings.com>, "Reich, Adam M." <adamreich@paulhastings.com>, Beverly Congdon
  <BCongdon@lynnllp.com>, Yaman Desai <YDesai@lynnllp.com>


    Michael,



               Thank you for your offer to provide us with your notes that you say corroborate your conversations with Mr.
    Caldwell. However, we still believe that Mr. Caldwell’s declaration is truthful for a number of reasons: 1) that Mr. Caldwell
    did not sign your declaration; 2) that he told me on our initial call that he did not agree with how you characterized the
    facts and they were not correct; 3) that the declaration he did sign is consistent with his prior deposition testimony; and 4)
    that contemporaneous documents support the truthfulness of his declaration. Given our confidence in Mr. Caldwell’s prior
    deposition testimony and his declaration, BioFire will not withdraw its Motion for Sanctions or Mr. Caldwell’s declaration.
    If you have any additional questions, please let me know.



    Best,

    Aaron




    From: Michael K. Hurst <MHurst@lynnllp.com>
    Sent: Thursday, December 17, 2020 11:08 AM
    To: Charfoos, Aaron <aaroncharfoos@paulhastings.com>; Julie Pe t <jpettit@pettitfirm.com>
    Cc: Kantner, Robert W. <rwkantner@jonesday.com>; Sara Chele e <Schelette@lynnllp.com>; Bishop, Hunter
    <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marek, Michelle
    <michellemarek@paulhastings.com>; Marshall, Mindy <mindymarshall@paulhastings.com>; Michels, John J.
    <johnmichels@paulhastings.com>; Reich, Adam M. <adamreich@paulhastings.com>; Beverly Congdon
    <BCongdon@lynnllp.com>; Yaman Desai <YDesai@lynnllp.com>
    Subject: [EXT] RE: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on



         Aaron, thank you. I am taking it that you will not provide us with any
    contemporaneous notes from the calls, in addi on to your communica ons with


https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               1/13
                                                                    APP 39
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 40 of 124 PageID 10287
    yo                                               s,
    Caldwell in connec on with ge ng him to sign the false declara on?


          We will send you our contemporaneous notes that were forwarded to our
    clients and the addi onal color provided to our clients if: 1) you agree that our
    provision of such notes does not cons tute a waiver of any privilege; 2) you will
    not use these notes for any other purpose other than to validate what we told
    about the content of the conversa ons we had with Mr. Caldwell; AND 3) you
    will withdraw your sancƟons moƟon and the Caldwell declaraƟon once you see
    the valida on of what we told you about the falsity of Mr. Caldwell’s declara on
    including but not limited to:


                 1. We DID in fact discuss with Mr. Caldwell his considera on of an
                 aﬃdavit in his own words;
                 2. McKesson rela onship got conten ous because of the business
                 McKesson built and BF being a year behind on payments;
                 3. The change in strategy regarding the use of 3d party
                 sales/distributors;
                 4. Ms. Krannich’s name never coming up in our discussions and not
                 men oned by Mr. Caldwell;
                 5. Mr. Caldwell telling Jones/Kendall he did not feel comfortable
                 mee ng with Hansa in Chicago a er all because it was a rela onship
                 that USMN brough to BioFire


             Please let me know your response by close of business tomorrow. Thank
             you,


             Michael




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               2/13
                                                                    APP 40
12/21/2020           Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
      Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21
    MIC                                                                                                           Page 41 of 124 PageID 10288

    Board CerƟfied – Civil Trial Law

    Texas Board of Legal SpecializaƟon



    LynnPinkerHurstSchwegmann, LLP

    Direct 214 981 3838
    Main       214 981 3800
    Fax         214 981 3839

    mhurst@lynnllp.com



    Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers

    Michael K. Hurst repeatedly recognized among Top 100 lawyers in Texas and DFW – Super Lawyers




    The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of
    the addressee. It is the property of Lynn Pinker Hurst & Schwegmann, LLP. Unauthorized use, disclosure or copying of his communication or any part thereof is strictly
    prohibited and may be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and destroy this communication and all
    copies thereof, including all attachments.




    From: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
    Sent: Wednesday, December 16, 2020 11:27 AM
    To: Julie Pe t <jpettit@pettitfirm.com>; Michael K. Hurst <MHurst@lynnllp.com>
    Cc: Kantner, Robert W. <rwkantner@jonesday.com>; Sara Chele e <Schelette@lynnllp.com>; Bishop, Hunter
    <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marek, Michelle
    <michellemarek@paulhastings.com>; Marshall, Mindy <mindymarshall@paulhastings.com>; Michels, John J.
    <johnmichels@paulhastings.com>; Reich, Adam M. <adamreich@paulhastings.com>
    Subject: RE: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on



    Julie and Michael,




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                                               3/13
                                                                                  APP 41
12/21/2020         Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21 rchPage 42 of 124 PageID 10289ny
    more and have not found any, nor do I recall having had any others. We are providing these to you without any
    waiver of any privilege that we have with respect to BioFire or Mr. Caldwell’s employment there.



             In terms of privileged communica ons with our client and co-counsel, we do not believe that there is any
    reason for BioFire to share those. If USMN chooses to pursue this further, which we do not agree is warranted as we
    said, we could discuss an in camera review by the Court, but we similarly feel like there is no basis to do so.



             We will update you in response to the other issues you raised a er we have an opportunity to speak with
    our client, likely on Friday.



    Very truly yours,

    Aaron



    From: Julie Pe t <jpettit@pettitfirm.com>
    Sent: Tuesday, December 15, 2020 3:09 PM
    To: Michael K. Hurst <MHurst@lynnllp.com>
    Cc: Charfoos, Aaron <aaroncharfoos@paulhastings.com>; Kantner, Robert W. <rwkantner@jonesday.com>; Sara
    Chele e <Schelette@lynnllp.com>
    Subject: [EXT] Re: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on


    Bob and Aaron,



    As you know, we have produced all of our communications with Mr. Caldwell. On the call, we mentioned that we also
    have communications with our client and our co-counsel following our first call with Caldwell.



    We understand you are looking to see if you have communications with Caldwell. Do you all also have communications
    with your client and/or co-counsel following your call(s) with Caldwell?



    If so, can the parties agree to both exchange all such communications while reserving all rights including privilege?



    Best Regards,



    Julie Pettit

    The Pettit Law Firm

    2101 Cedar Springs, Suite 1540

    Dallas, Texas 75201

    Direct: 214-329-1846
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                 4/13
                                                                      APP 42
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…

    FaxCase 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 43 of 124 PageID 10290

    jpettit@pettitfirm.com




    On Mon, Dec 14, 2020 at 6:29 PM Michael K. Hurst <MHurst@lynnllp.com> wrote:

       Okay, let's do then unless Julie says otherwise. I believe she is in mediation today.


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers
       Michael K. Hurst repeatedly recognized among Top 100 lawyers in Texas and DFW – Super Lawyers



       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       -----Original Message-----
       From: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
       Sent: Monday, December 14, 2020 6:27 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com>
       Cc: Michael K. Hurst <MHurst@lynnllp.com>; JPettit@pettitfirm.com; Sara Chelette <Schelette@lynnllp.com>
       Subject: Re: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       I can make 12:30 work.

       Aaron

       Aaron Charfoos | Partner, Litigation Department Paul Hastings LLP | 71 S. Wacker Drive, Forty-Fifth Floor<x-apple-
       data-detectors://0/1>, Chicago, IL 60606 | Direct: +1.312.499.6016<tel:+1.312.499.6016> | Main:
       +1.312.499.6000<tel:+1.312.499.6000> | Fax: +1.312.499.6116<tel:+1.312.499.6116> |aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com> | www.paulhastings.com<http://www.paulhastings.com/>


       On Dec 14, 2020, at 6:10 PM, Kantner, Robert W. <rwkantner@jonesday.com> wrote:




       I am but I understand Aaron is not available until 1 pm.

https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               5/13
                                                                    APP 43
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…

       RCase 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                    Page 44 of 124 PageID 10291
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>

       From: Michael K. Hurst <MHurst@lynnllp.com>
       Sent: Monday, December 14, 2020 6:04 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com>
       Cc: jpettit@pettitfirm.com; Sara Chelette <Schelette@lynnllp.com>; 'aaroncharfoos@paulhastings.com'
       <aaroncharfoos@paulhastings.com>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Are you available at 12:30? Julie?


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Sent: Monday, December 14, 2020 5:54 PM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       How about 1 – 2 pm tomorrow?




       Robert W. Kantner bio<http://www.jonesday.com/rwkantner/>
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               6/13
                                                                    APP 44
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                      Page 45 of 124 PageID 10292
       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Monday, December 14, 2020 5:12 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Bob, to be clear, this is the FIRST offer we have had to confer on the already filed motion for sanctions. If you want to
       confer on this motion and discuss the truth about what is being alleged in the motion and consider what you hear in
       possibly pulling the motion, I can find time tomorrow and will check with Julie. When are y’all available?


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Sent: Monday, December 14, 2020 4:44 PM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection




       Michael:

       What Curt Caldwell told Aaron and, more importantly, the affidavit Caldwell signed, which is consistent with his prior
       sworn deposition testimony (unlike the affidavit you submitted to Caldwell) support BioFire’s Response to USMN’s
       Motion for Leave and BioFire’s Motion for Sanctions.

       Unless and until you can prove your allegations that the affadavit Curt Caldwell signed is false and is (to use your
       word) “likely” suborned, then I agree with Aaron that there is no reason why BioFire’s Response and Motion for
       Sanctions should be withdrawn.

       As I understand it, you and Julie refused to confer fully with Aaron on USMN’s Motion. Moreover, you have sought
                                                                                                           App. 044
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                7/13
                                                                     APP 45
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
        Case
        Case3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
       sanctions related to motions withoutDocument
                                           Document
                                            any separate217
                                                        189   Filed
                                                               Filedon
                                                         conference 01/13/21
                                                                     12/23/20
                                                                       your motionPage
                                                                                  Page   46
                                                                                          47ofof124
                                                                                   for sanctions. 118 PageID
                                                                                                      PageID10293
                                                                                                             8024

       So let’s stick to the substance on this. And if you want to talk, Aaron tells me he will do so and I will join in.

       Bob



       Robert W. Kantner bio<http://www.jonesday.com/rwkantner/>
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>

       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Monday, December 14, 2020 11:48 AM
       To: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>; Kantner, Robert
       W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Bishop, Hunter (External)
       <hunterbishop@paulhastings.com<mailto:hunterbishop@paulhastings.com>>; Dragon, Arielle J.
       <arielledragon@paulhastings.com<mailto:arielledragon@paulhastings.com>>; Marek (External), Michelle
       <michellemarek@paulhastings.com<mailto:michellemarek@paulhastings.com>>; Marshall, Mindy (External)
       <mindymarshall@paulhastings.com<mailto:mindymarshall@paulhastings.com>>; Michels, John J.
       <johnmichels@paulhastings.com<mailto:johnmichels@paulhastings.com>>; Reich, Adam M.
       <adamreich@paulhastings.com<mailto:adamreich@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Aaron, thank you for your prompt response but I must say, I am extremely disappointed in your continued position.
        Given your refusal to comply with the Local Rules and your ambivalence to the fact that you have filed a false
       declaration and likely suborned it, we will take all appropriate action. Your motion relies in large part on the false
       statements and a defective certificate of conference. You have now doubled down and have refused to withdraw the
       motion and even take me up on my offer to discuss the truth.

       Bob, before we take action, is your position any different than the Paul Hastings folks?

       Regards,

       Michael


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
                                                                                                               App. 045
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                8/13
                                                                     APP 46
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case
        Case
       LLP.   3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
            Unauthorized                 Document
                                          Document
                         use, disclosure or             217
                                                         189
                                            copying of this   Filed
                                                               Filed01/13/21
                                                                    12/23/20
                                                            communication         Page
                                                                                   Page
                                                                          or any part     47
                                                                                           48is
                                                                                      thereof of
                                                                                              ofstrictly
                                                                                                 124
                                                                                                  118 prohibited
                                                                                                         PageID
                                                                                                         PageIDand
                                                                                                                 10294
                                                                                                                 8025
                                                                                                                    may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>
       Sent: Monday, December 14, 2020 10:57 AM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>; Kantner, Robert W.
       <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Bishop, Hunter <hunterbishop@paulhastings.com
       <mailto:hunterbishop@paulhastings.com>>; Dragon, Arielle J. <arielledragon@paulhastings.
       com<mailto:arielledragon@paulhastings.com>>; Marek, Michelle <michellemarek@paulhastings.
       com<mailto:michellemarek@paulhastings.com>>; Marshall, Mindy <mindymarshall@paulhastings.
       com<mailto:mindymarshall@paulhastings.com>>; Michels, John J. <johnmichels@paulhastings.com<
       mailto:johnmichels@paulhastings.com>>; Reich, Adam M. <adamreich@paulhastings.com<
       mailto:adamreich@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       Michael,

                  I disagree with your allegation that I engaged in any sanctionable conduct as well as your characterization of
       the facts. After we received your communications with Mr. Caldwell, including his unsigned declaration, we reached
       out to you and Ms. Pettit to discuss the production, potential privileged communications and confidentiality, but
       received no response. Instead, USMN filed its Motion to Compel.

       Our opposition to your motion and motion for sanctions are based on Mr. Caldwell’s signed declaration and the
       contemporaneous evidence (including the 2018 McKesson agreement itself), which refute the statements that USMN
       made in its motion. Moreover, Mr. Caldwell’s declaration is consistent with his prior sworn testimony in his deposition.
       I do not believe that there is any justification for withdrawing BioFire’s opposition or motion for sanctions, which were
       narrowly tailored to address the issues in the motion.

       Very truly yours,
       Aaron

       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Saturday, December 12, 2020 11:19 PM
       To: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>; Kantner, Robert
       W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>
       Subject: [EXT] FW: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al
       Sealed and/or Ex Parte Response/Objection

       Aaron (and Bob):

             This morning I began reading your motion for sanctions and am, frankly, appalled and somehow even surprised
       with your conduct in both the filing itself and your certification to the Court that you attempted to confer about the
       substance of the very serious (and false) allegations in your motion as required by Local Rule 7.1(b). You also have
       knowingly, or perhaps negligently, suborned a perjurious affidavit from Mr. Caldwell.

              On the certificate of conference, you represent to the Court that you have complied with Local Rule 7.1(b). The
       email you reference to show your purported compliance, which is apparently the one attached, objectively and woefully
       falls short of the both the spirit of the Rule and the substantive conference requirements contained therein. Your email
       which expresses a litany of issues largely unrelated to your motion, does not address the crux of your motion for
       sanctions or even any forthcoming filing. Nor did you once pick up the phone and try to address with me or my co-
       counsel the patent dichotomy in the words Mr. Caldwell provided to Julie and me on the one hand and what Mr.
       Caldwell attested to in the declaration you subsequently prevailed upon him to sign. Had we had the required
       conference, and assuming you had any interest in the truth, I seriously doubt you would have filed your motion for
       sanctions.

             Your motion is replete with false statements, and your stated reliance on Mr. Caldwell’s representations to you
                                                                                                             App. 046
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                9/13
                                                                     APP 47
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case
        Case
       about   3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
             the                         Document
                                          Document
                 substance of his conversations with Mr.217
                                                        189   Filed
                                                               Filed
                                                         McBride, as 01/13/21
                                                                     12/23/20
                                                                     well          Page
                                                                                    Page
                                                                          as with Julie and48
                                                                                           49of
                                                                                           me, of
                                                                                               is 124
                                                                                                  118
                                                                                                  so    PageID
                                                                                                         PageID
                                                                                                     contrary      10295
                                                                                                                    8026
                                                                                                              to reality that I
       am shocked that even you would submit such nonsense to the Court. We immediately provided to you all texts, emails
       and voicemails to and from Mr. Caldwell. We are going to request the Court to require Mr. Caldwell to submit to
       examination under oath before Court where he will have to verify the validity of those communications and the
       conversations that led to our providing him with a draft declaration containing what are indeed his own words. We also
       are going to request that you and Mr. Caldwell certify to the Court what was said and done to Mr. Caldwell that led him
       to sign the declaration with the false statements that you provided to him on which you are now asking the Court to
       rely. Suffice it to say, you have submitted and asked the Court to rely upon a false declaration, and neither I nor
       anyone affiliated with our side will stand by idly and let that pass.

              Aaron (and Bob), please let this email, which may be supplemented as we further review the motion, serve as
       notice under Rule 11 of the Federal Rules of Civil Procedure, that if your motion and the perjurious affidavit are not
       timely withdrawn, we will seek all remedies available under Rule 11 and otherwise. This demand is without waiver of
       all other legal rights and remedies that may be sought in connection with the conduct set forth above.

             Should you desire to have a conversation regarding the forgoing, please let me know.

       Michael


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specializationgn th

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Beverly Congdon <BCongdon@lynnllp.com<mailto:BCongdon@lynnllp.com>>
       Sent: Saturday, December 12, 2020 8:26 AM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>; Julie Pettit <jpettit@pettitfirm.com<
       mailto:jpettit@pettitfirm.com>>; Sara Chelette <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Yaman Desai
       <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>
       Cc: Patricia Perkins <pperkins@pettitfirm.com<mailto:pperkins@pettitfirm.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       Please see attached.

       BEVERLY CONGDON, Paralegal
       Lynn Pinker Hurst & Schwegmann
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       lynnllp.com<https://urldefense.com/v3/__http:/www.lynnllp.com/__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoAuUZ74ow$>

       Direct 214 292 3636
       bcongdon@lynnllp.com<mailto:bcongdon@lynnllp.com>


       From: ecf_txnd@txnd.uscourts.gov<mailto:ecf_txnd@txnd.uscourts.gov> <ecf_txnd@txnd.uscourts.gov<
                                                                                                    App. 047
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               10/13
                                                                    APP 48
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case
        Case3:19-cv-01848-E-BK
                3:19-cv-01848-E-BK Document
                                         Document217
       mailto:ecf_txnd@txnd.uscourts.gov>>       189 Filed
                                                     Filed01/13/21
                                                           12/23/20 Page
                                                                    Page49
                                                                         50of
                                                                           of124
                                                                              118 PageID
                                                                                  PageID10296
                                                                                         8027
       Sent: Friday, December 11, 2020 5:42 PM
       To: Courtmail@txnd.uscourts.gov<mailto:Courtmail@txnd.uscourts.gov>
       Subject: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection


       This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
       because the mail box is unattended.
       ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
       and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically,
       if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
       download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
       free copy and 30 page limit do not apply.
       If you need to know whether you must send the presiding judge a paper copy of a document that you have docketed in
       this case, click here: Judges' Copy Requirements.<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/pdf/ecf/
       judgescopyrequirements.pdf__;!!Dahw-A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2L
       ox3p9tT7mdjwnPWPGbJdWKKS0FpoAbTF57jw$> Click here to see Judge Specific Requirements.
       <https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/judge-specific-requirements__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoDH6aOMHA$> Unless exempted,
       attorneys who are not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
       Instructions<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/attorneyinfo/bar.html__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoBgDHbe2Q$> found at
       www.txnd.uscourts.gov<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoBJb4AxXA$>. If admission requirements
       are not satisfied within 21 days, the clerk will notify the presiding judge.

       U.S. District Court

       Northern District of Texas
       Notice of Electronic Filing

       The following transaction was entered by Charfoos, Aaron on 12/11/2020 at 5:41 PM CST and filed on 12/11/2020
       Case Name:

       US Medical Networks LLC v. BioFire Diagnostics LLC et al

       Case Number:

       3:19-cv-01848-E-BK<https://urldefense.com/v3/__https:/ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?320246__;!!Dahw-
       A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoD-FaSYTQ$>

       Filer:

       BioFire Diagnostics LLC

       Document Number:

       171<https://urldefense.com/v3/__https:/ecf.txnd.uscourts.gov/doc1/177013828173?caseid=
       320246&de_seq_num=455&magic_num=16431497__;!!Dahw-A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2L
       ox3p9tT7mdjwnPWPGbJdWKKS0FpoA1GlTbPQ$>



       Docket Text:
       (Document Restricted) Sealed Response re: [165] Motion for Leave to File (Sealed pursuant to order dated
       10/30/2019) filed by BioFire Diagnostics LLC (Attachments: # (1) Proposed Order) (Charfoos, Aaron)

       3:19-cv-01848-E-BK Notice has been electronically mailed to:

       Aaron Daniel Charfoos aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>,
       michellemarek@paulhastings.com<mailto:michellemarek@paulhastings.com>, mindymarshall@paulhastings.com
       <mailto:mindymarshall@paulhastings.com>

       Adam M Reich       adamreich@paulhastings.com<mailto:adamreich@paulhastings.com>
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               11/13
                                                                    APP 49
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 50 of 124 PageID 10297
       Dorothea L Vidal      dvidal@gpd.com<mailto:dvidal@gpd.com>, dbenitez@gpd.com<mailto:dbenitez@gpd.com>

       Greg L Weselka       gweselka@gpm-law.com<mailto:gweselka@gpm-law.com>

       Jamil N Alibhai jalibhai@munsch.com<mailto:jalibhai@munsch.com>, atellez@munsch.com<mailto:atel
       lez@munsch.com>

       John Joseph Michels johnmichels@paulhastings.com<mailto:johnmichels@paulhastings.com>,
       arielledragon@paulhastings.com<mailto:arielledragon@paulhastings.com>

       Julie Pettit jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>, julie_a_pettit@yahoo.com<
       mailto:julie_a_pettit@yahoo.com>, lshanks@pettitfirm.com<mailto:lshanks@pettitfirm.com>, pperkins@pettitfirm.com<
       mailto:pperkins@pettitfirm.com>

       Kirsten E Moran      kmoran@jonesday.com<mailto:kmoran@jonesday.com>

       Kristina Katz Cercone       kcercone@jonesday.com<mailto:kcercone@jonesday.com>

       Michael K Hurst mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>, bcongdon@lynnllp.com<mailto:bc
       ongdon@lynnllp.com>, hturgeon@lynnllp.com<mailto:hturgeon@lynnllp.com>, mslusser@lynnllp.com<mailto:ms
       lusser@lynnllp.com>, tashworth@lynnllp.com<mailto:tashworth@lynnllp.com>

       Robert W Kantner rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>, cydennis@jonesday.com<mailto:c
       ydennis@jonesday.com>, mrussell@jonesday.com<mailto:mrussell@jonesday.com>

       Sara Hollan Chelette schelette@lynnllp.com<mailto:schelette@lynnllp.com>, cbaker@lynnllp.com<mailto:cbak
       er@lynnllp.com>, ssmoot@lynnllp.com<mailto:ssmoot@lynnllp.com>

       Yaman Desai       ydesai@lynnllp.com<mailto:ydesai@lynnllp.com>

       3:19-cv-01848-E-BK The CM/ECF system has NOT delivered notice electronically to the names listed below. The
       clerk's office will only serve notice of court Orders and Judgments by mail as required by the federal rules.

       The following document(s) are associated with this transaction:
       Document description:Main Document
       Original filename:n/a
       Electronic document Stamp:
       [STAMP dcecfStamp_ID=1004035775 [Date=12/11/2020] [FileNumber=12816239 -0] [
       18133f190a89553bd7112ec308a16f4b6bcdf95e9a73836f3aaee2fa766c08987
       057b2c11a570159bd8625a26c8549fddbeb1872e0ee8fcc7762312071b53f1d]]
       Document description:Proposed Order
       Original filename:n/a
       Electronic document Stamp:
       [STAMP dcecfStamp_ID=1004035775 [Date=12/11/2020] [FileNumber=12816239 -1] [
       58ac8e9c1ee506d7f2a1b9e746831a51223ece5f012307446293b1ba03c03e86b
       0de4dedecebf09bd566ca92d03720c6cb492cc98e4545f08b99c2034dec6a3a]]


       ***This e-mail (including any attachments) may contain information that is private, confidential, or protected by
       attorney-client or other privilege. If you received this e-mail in error, please delete it from your system without copying it
       and notify sender by reply e-mail, so that our records can be corrected.*** ***This e-mail (including any attachments)
       may contain information that is private, confidential, or protected by attorney-client or other privilege. If you received
       this e-mail in error, please delete it from your system without copying it and notify sender by reply e-mail, so that our
       records can be corrected.*** ***This e-mail (including any attachments) may contain information that is private,
       confidential, or protected by attorney-client or other privilege. If you received this e-mail in error, please delete it from
       your system without copying it and notify sender by reply e-mail, so that our records can be corrected.***


       ******************************************************************************************
       This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
       transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
       If you reply to this message, Paul Hastings may collect personal information including your name, business name and
       other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy and
       security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.
                                                                                                               App. 049
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               12/13
                                                                    APP 50
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21
    ****                                                                                     ** Page 51 of 124 PageID 10298
    This message is sent by a law firm and may contain information that is privileged or confidential. If you received
    this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    If you reply to this message, Paul Hastings may collect personal information including your name, business name
    and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
    and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.

    ******************************************************************************************
    This message is sent by a law firm and may contain information that is privileged or confidential. If you received
    this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    If you reply to this message, Paul Hastings may collect personal information including your name, business name
    and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
    and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…                13/13
                                                                     APP 51
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 52 of 124 PageID 10299




                             Exhibit D




                                                                       App. 051
                                     APP 52
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 53 of 124 PageID 10300
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 54 of 124 PageID 10301
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 55 of 124 PageID 10302
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 56 of 124 PageID 10303
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 57 of 124 PageID 10304
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 58 of 124 PageID 10305
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 59 of 124 PageID 10306
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 60 of 124 PageID 10307



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

    US MEDICAL NETWORKS LLC,                           §
                                                       §
                 Plaintiff,                            §
                                                       §
    v.                                                 §
                                                       §        Civ. Action No. 3:19-cv-01848-N
    BIOFIRE DIAGNOSTICS LLC                            §
                                                       §
                 Defendant.                            §
                                                       §
                                                       §
                                                       §


                               DECLARATION OF MICHAEL K. HURST

  STATE OF TEXAS
  COUNTY OF DALLAS

  Michael K. Hurst declares as follows:

            1.        My name is Michael K. Hurst. I am over the age of eighteen and am competent in

  all respects to make this declaration. My date of birth is May 25, 1965. I am able to swear, and I

  hereby do swear, that all of the facts stated in this declaration are true and correct and within my

  personal knowledge.

            2.        On October 29, 2020, I learned from Terry McBride that Curt Caldwell was

  communicating with Mr. McBride about a business deal Mr. Caldwell was proposing to Mr.

  McBride. I came to understand that Mr. Caldwell was willing to talk with the lawyers for USMN

  about Biofire, and Mr. McBride shared the phone number for Mr. Caldwell with Julie Pettit and

  myself.




                                                  APP 60
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                      Page 61 of 124 PageID 10308



         3.      Ms. Pettit and I had two phone calls with Mr. Caldwell. The first phone call took

  place on November 3, 2020. During that phone call, the following occurred (from both memory

  and my review of contemporaneous notes):

              a. At the outset, Mr. Caldwell confirmed that there were no agreements preventing

                 him from speaking to us.

              b. We asked Mr. Caldwell a series of questions, including questions about McKesson,

                 the relationship between BioFire and UMSN, and whether he was told to lie or hide

                 the truth during his deposition.

              c. I instructed Mr. Caldwell not to discuss privileged communications. Mr. Caldwell

                 told   us simply that,   in   anticipation   of   his    initial   deposition   in   this

                 case, his outside counsel told him to tell the truth and instructed him not to

                 speculate. During the call, Mr. Caldwell did not discuss any communications with

                 BioFire’s outside counsel or in-house counsel, (including Meredith Krannich),

                 except the instruction above he said he was given without attribution.

              d. At no point in the call did Mr. Caldwell indicate that he was revealing privileged

                 information. At no time did I think we were in any way receiving information that

                 was protected by privilege.

              e. Mr. Caldwell told us about his new job at Med Waters Systems.

              f. Mr. Caldwell told us he was at a conference in Las Vegas.

              g. Mr. Caldwell then said he would answer some questions for us based on the

                 relationship between USMN and BioFire.




                                                APP 61
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                    Page 62 of 124 PageID 10309



                h. During this first call, Mr. Caldwell said he was willing to sign a declaration about

                   the things we discussed on the phone. Multiple times, by phone and by text, I told

                   Mr. Caldwell that the declaration needed to be “his own words.”

           4.      After the phone call, Ms. Pettit circulated her notes with our clients and me. I added

  a few additional notes that I remembered from the call. My emails with the client representatives

  and co-counsel are attached hereto as Exhibit A. I am attaching this exhibit to this declaration to

  support BioFire’s counsel’s ambivalence to what truly happened during the conversations with

  Mr. Caldwell, but I am reserving all rights in regard to these communications.

           5.      On November 5, 2020, Ms. Pettit and I called Mr. Caldwell back to discuss the

  declaration Mr. Caldwell had agreed to sign on the previous call. Over the phone, Ms. Pettit read

  the draft declaration to Mr. Caldwell—line by line. The declaration we discussed is attached as

  Exhibit B. Mr. Caldwell made several adjustments, additions and comments on items in the

  declaration.

           6.      During this call, I had had another appointment, so when we were about halfway

  finished going through the draft declaration, I apologized and dropped off the phone call.

           7.      Subsequently, counsel for BioFire filed a Motion for Sanctions regarding Mr.

  Caldwell. Counsel for BioFire did not confer with us regarding the motion for sanctions prior to

  its filing.

           8.      After BioFire filed the Motion for Sanctions without conferring with us, in the

  attached email string, I, inter alia, requested a call with Aaron Charfoos and Robert Kantner, lead

  counsel for BioFire. Ms. Pettit, Mr. Charfoos, Mr. Kantner and I had a call on December 15, 2020,

  whereby I once again explained to counsel that if they had conferred with us prior to the filing of

  BioFire’s Motion for Sanctions, they would have heard the truth about the communications to and




                                                 APP 62
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 63 of 124 PageID 10310



  from Mr. Caldwell and, if the truth mattered to them, they would presumably have not filed the

  motion for sanctions. During the call, Ms. Pettit and I specified the exact events that occurred with

  Curt Caldwell and the draft declaration using his own words that was presented to him after

  carefully discussing same with him on two occasions. Ms. Pettit and I reiterated multiple times to

  Mr. Charfoos and Mr. Kantner that the declaration that they prepared for Mr. Caldwell in support

  of their Motion for Sanctions was false. We once again asked them to withdraw their Motion for

  Sanctions and they refused.

         9.      We also discussed what potential actions might be taken regarding Mr. Caldwell’s

  perjured declaration, and that we are investigating all options and obligations. Mr. Kantner

  challenged me regarding whether we had any evidence that Mr. Charfoos actually suborned the

  perjured declaration, to which I responded I did not at this time but would very much like to

  understand from Mr. Caldwell or by reading any contemporaneous notes Mr. Charfoos had about

  what was said to Mr. Caldwell that led to the signing of the declaration.

         10.     We told Mr. Charfoos and Robert Kantner that we had contemporaneous notes and

  subsequent correspondence with our clients regarding the calls with Mr. Caldwell and would

  discuss providing them to Mr. Charfoos and Mr. Kanter if they would agree that the provision of

  same would not constitute a waiver of privilege. We offered in writing to provide them with all of

  our contemporaneous notes and contemporaneous emails with our clients regarding this issue if

  they would agree to withdraw their motion when they confirmed our notes supported the falsity of

  Mr. Caldwell’s declaration. Counsel for BioFire refused the offer. Attached as Exhibit C are the

  emails exchanged with counsel for BioFire regarding the Caldwell declaration.

         11.    The texts I exchanged on a group text with Mr. Caldwell and Mr. Hurst are attached
  as Exhibit D.




                                                APP 63
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21            Page 64 of 124 PageID 10311



  FURTHER DECLARANT SAYETH NOT.


  I declare under penalty of perjury that the foregoing is true and correct. Executed on this
         21st
  _________________   day of December, 2020.




                                            Michael K. Hurst




                                           APP 64
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 65 of 124 PageID 10312




                             Exhibit A




                                     APP 65
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 66 of 124 PageID 10313
12/15/2020                                                   Pettit Law Firm Mail - Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 67 of 124 PageID 10314




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-a%3Ar-5011373655730…   2/2
                                                               APP 67
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 68 of 124 PageID 10315

                                                                                                                                   >




                                                                                                                                   M




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238058367616… 1/2
                                                               APP 68
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 69 of 124 PageID 10316




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238058367616… 2/2
                                                               APP 69
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 70 of 124 PageID 10317




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238096138754… 1/2
                                                               APP 70
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 71 of 124 PageID 10318




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168238096138754… 2/2
                                                               APP 71
12/15/2020                                                 Pettit Law Firm Mail - RE: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 72 of 124 PageID 10319




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168239137922419… 1/3
                                                               APP 72
12/15/2020                                                 Pettit Law Firm Mail - RE: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 73 of 124 PageID 10320




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168239137922419… 2/3
                                                               APP 73
12/15/2020                                                 Pettit Law Firm Mail - RE: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 74 of 124 PageID 10321




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168239137922419… 3/3
                                                               APP 74
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 75 of 124 PageID 10322




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 1/5
                                                               APP 75
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 76 of 124 PageID 10323




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 2/5
                                                               APP 76
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 77 of 124 PageID 10324




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 3/5
                                                               APP 77
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 78 of 124 PageID 10325




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 4/5
                                                               APP 78
12/15/2020                                                 Pettit Law Firm Mail - Re: Call with Curt
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                  Page 79 of 124 PageID 10326




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar74408403375436449%7Cmsg-f%3A168244262920923… 5/5
                                                               APP 79
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 80 of 124 PageID 10327




                             Exhibit B




                                     APP 80
11/12/2020                                                     Pettit Law Firm Mail - Declaration
      Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                    Page 81 of 124 PageID 10328

                                                                                                    Julie Pettit <jpettit@pettitfirm.com>



  Declaration
  1 message

  Julie Pettit <jpettit@pettitfirm.com>                                                                     Thu, Nov 5, 2020 at 1:10 PM
  To: curt@medwatersystems.com
  Cc: "Michael K. Hurst" <MHurst@lynnllp.com>

    Mr. Caldwell,

    It was good to speak with you again today. Attached is the declaration we just went over by phone. Please review it
    again and make sure everything is accurate. If you have any changes, please let me know. If everything is accurate,
    please sign and return to me.

    Thank you.

    Best Regards,

    Julie Pettit
    The Pettit Law Firm
    2101 Cedar Springs, Suite 1540
    Dallas, Texas 75201
    Direct: 214-329-1846
    Fax: 214-329-4076
    jpettit@pettitfirm.com




         Caldwell Declaration_3.pdf
         109K




https://mail.google.com/mail/u/0? k=bd3ccba8bc&view=pt&search=all&permthid=thread-a%3Ar-7377384497030389946%7Cmsg-a%             18…    1/1


                                                                APP 81                                                       USMN0215301
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 82 of 124 PageID 10329



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     US MEDICAL NETWORKS LLC,                         §
                                                      §
               Plaintiff,                             §
                                                      §
     v.                                               §
                                                      §        Civ. Action No. 3:19-cv-01848-N
     BIOFIRE DIAGNOSTICS LLC                          §
                                                      §
               Defendant.                             §
                                                      §
                                                      §
                                                      §


                              DECLARATION OF CURT CALDWELL

  STATE OF ___________________________

  COUNTY OF

  Curt Caldwell declares as follows:

          1.        My name is Curt Caldwell. I am over the age of eighteen and am competent in all

  respects to make this declaration. My date of birth is October 26, 1955. I am able to swear, and I

  hereby do swear, that all of the facts stated in this declaration are true and correct and within my

  personal knowledge.

          2.        I was formerly employed by BioFire Diagnostics, LLC (“BioFire”), and held many

  positions there, including Senior Director of Commercial Operations. I also oversaw BioFire’s

  point of care sales team for approximately 1 year until on or around October 1, 2019.

          3.        I have knowledge regarding BioFire’s relationship with McKesson. McKesson’s

  distribution relationship with BioFire became highly contentious, in part, because BioFire did not

  want to extend the term of the agreement. McKesson was angry that BioFire did not want to extend.




  PAGE 1 OF 4                                          DECLARATION OF CURT CALDWELL


                                                APP 82                                             USMN0215302
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 83 of 124 PageID 10330


  Separately, BioFire was approximately 12-months behind on its payments to McKesson and also

  owed it a tail payment that was due once the contract between the parties ended. BioFire was

  waiting on information from McKesson in order to make these payments. BioFire and McKesson

  also disputed who secured which accounts. I recall that McKesson expressed frustration that it

  had built a $50 million business and employed 18 salespeople for BioFire and then BioFire

  abruptly ended the relationship. In good faith, McKesson had done everything BioFire had asked

  McKesson to do.

         4.      Initially, BioFire discussed internally that USMN would take over the relationship

  that McKesson had with BioFire. However, BioFire terminated the contract with USMN. BioFire,

  led by Rachel Jones, Andrea Kendall, Jim Kathrein, and possibly Randy Rasmussen, decided in

  the Spring of 2019 that BioFire would no longer engage in third party sales and distributor

  relationships. Instead, at that time, BioFire, acting primarily through Ms. Jones and Ms. Kendall,

  switched directions to build up its own internal sales team and replace third party relationships,

  including USMN. It was Rachel Jones and Andrea Kendell, and possibly Randy Rasmussen, that

  made this decision. Rachel Jones openly shared her dislike of USMN. Ms. Jones told me to execute

  on the decision that BioFire was no longer going to utilize third party relationships and was going

  to build its own internal sales team instead.

         5.      After BioFire terminated its contract with USMN, BioFire instructed me to travel

  to Chicago and meet with Dr. Patel, a physician affiliated with Hansa Medical Groupe. I did not

  feel comfortable meeting with Dr. Patel and Hansa because I knew that USMN had brought that

  relationship, and a signed contract, to BioFire. For that reason, I told Andrea Kendell and Rachel

  Jones that I would not meet with Hansa and cancelled that meeting. Separately, Hansa was in the

  senior care market, which was a market we had traditionally not sold into.




  PAGE 2 OF 4                                          DECLARATION OF CURT CALDWELL


                                                  APP 83                                          USMN0215303
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                Page 84 of 124 PageID 10331


          6.     In my interaction with USMN, including Jarrod Pettit and Terry McBryde, I found

  them to be creative, competent, honest and trustworthy in their dealings. I am not aware of any

  instances in which they were not truthful.

          7.     My opinion is that USMN brought BioFire the contract with XpressMed and Check

  Point, along with other accounts. BioFire, through Shannyn Scovill, then jumped in the middle of

  it. Further, it is now my opinion with respect to BioFire’s business with XpressMed and Check

  Point that USMN was not treated fairly by BioFire because these accounts were originally USMN

  accounts.

          8.     USMN and its offerings were valuable to BioFire, including but not limited to their

  work in the area of reimbursements. Specifically, USMN had gone into all the states and had

  valuable information regarding third-party payers and reimbursements. That information as very

  valuable to BioFire, and USMN had done a good job in developing this information. Based on this

  information, when requested by a potential customer, BioFire was able to build pro formas and

  project revenue from particular instruments. That is not something BioFire had successfully done

  before meeting USMN. I used this information and I believe Dan Snow used this information as

  well.




  PAGE 3 OF 4                                        DECLARATION OF CURT CALDWELL


                                               APP 84                                            USMN0215304
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21            Page 85 of 124 PageID 10332


  FURTHER DECLARANT SAYETH NOT.


  I declare under penalty of perjury that the foregoing is true and correct. Executed on this
  _________________ day of November, 2020.




                                            Curt Caldwell




  PAGE 4 OF 4                                     DECLARATION OF CURT CALDWELL


                                           APP 85                                         USMN0215305
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 86 of 124 PageID 10333




                             Exhibit C




                                     APP 86
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 87 of 124 PageID 10334

                                                                                                       Julie Pettit <jpettit@pettitfirm.com>



  RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire
  Diagnostics LLC et al Sealed and/or Ex Parte Response/Objection
  1 message

  Charfoos, Aaron <aaroncharfoos@paulhastings.com>                                           Fri, Dec 18, 2020 at 3:20 PM
  To: "Michael K. Hurst" <MHurst@lynnllp.com>, Julie Pettit <jpettit@pettitfirm.com>
  Cc: "Kantner, Robert W." <rwkantner@jonesday.com>, Sara Chelette <Schelette@lynnllp.com>, "Bishop, Hunter"
  <hunterbishop@paulhastings.com>, "Dragon, Arielle J." <arielledragon@paulhastings.com>, "Marek, Michelle"
  <michellemarek@paulhastings.com>, "Marshall, Mindy" <mindymarshall@paulhastings.com>, "Michels, John J."
  <johnmichels@paulhastings.com>, "Reich, Adam M." <adamreich@paulhastings.com>, Beverly Congdon
  <BCongdon@lynnllp.com>, Yaman Desai <YDesai@lynnllp.com>


    Michael,



               Thank you for your offer to provide us with your notes that you say corroborate your conversations with Mr.
    Caldwell. However, we still believe that Mr. Caldwell’s declaration is truthful for a number of reasons: 1) that Mr. Caldwell
    did not sign your declaration; 2) that he told me on our initial call that he did not agree with how you characterized the
    facts and they were not correct; 3) that the declaration he did sign is consistent with his prior deposition testimony; and 4)
    that contemporaneous documents support the truthfulness of his declaration. Given our confidence in Mr. Caldwell’s prior
    deposition testimony and his declaration, BioFire will not withdraw its Motion for Sanctions or Mr. Caldwell’s declaration.
    If you have any additional questions, please let me know.



    Best,

    Aaron




    From: Michael K. Hurst <MHurst@lynnllp.com>
    Sent: Thursday, December 17, 2020 11:08 AM
    To: Charfoos, Aaron <aaroncharfoos@paulhastings.com>; Julie Pe t <jpettit@pettitfirm.com>
    Cc: Kantner, Robert W. <rwkantner@jonesday.com>; Sara Chele e <Schelette@lynnllp.com>; Bishop, Hunter
    <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marek, Michelle
    <michellemarek@paulhastings.com>; Marshall, Mindy <mindymarshall@paulhastings.com>; Michels, John J.
    <johnmichels@paulhastings.com>; Reich, Adam M. <adamreich@paulhastings.com>; Beverly Congdon
    <BCongdon@lynnllp.com>; Yaman Desai <YDesai@lynnllp.com>
    Subject: [EXT] RE: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on



         Aaron, thank you. I am taking it that you will not provide us with any
    contemporaneous notes from the calls, in addi on to your communica ons with


https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               1/13
                                                                    APP 87
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 88 of 124 PageID 10335
    yo                                               s,
    Caldwell in connec on with ge ng him to sign the false declara on?


          We will send you our contemporaneous notes that were forwarded to our
    clients and the addi onal color provided to our clients if: 1) you agree that our
    provision of such notes does not cons tute a waiver of any privilege; 2) you will
    not use these notes for any other purpose other than to validate what we told
    about the content of the conversa ons we had with Mr. Caldwell; AND 3) you
    will withdraw your sancƟons moƟon and the Caldwell declaraƟon once you see
    the valida on of what we told you about the falsity of Mr. Caldwell’s declara on
    including but not limited to:


                 1. We DID in fact discuss with Mr. Caldwell his considera on of an
                 aﬃdavit in his own words;
                 2. McKesson rela onship got conten ous because of the business
                 McKesson built and BF being a year behind on payments;
                 3. The change in strategy regarding the use of 3d party
                 sales/distributors;
                 4. Ms. Krannich’s name never coming up in our discussions and not
                 men oned by Mr. Caldwell;
                 5. Mr. Caldwell telling Jones/Kendall he did not feel comfortable
                 mee ng with Hansa in Chicago a er all because it was a rela onship
                 that USMN brough to BioFire


             Please let me know your response by close of business tomorrow. Thank
             you,


             Michael




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               2/13
                                                                    APP 88
12/21/2020           Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
      Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21
    MIC                                                                                                           Page 89 of 124 PageID 10336

    Board CerƟfied – Civil Trial Law

    Texas Board of Legal SpecializaƟon



    LynnPinkerHurstSchwegmann, LLP

    Direct 214 981 3838
    Main       214 981 3800
    Fax         214 981 3839

    mhurst@lynnllp.com



    Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers

    Michael K. Hurst repeatedly recognized among Top 100 lawyers in Texas and DFW – Super Lawyers




    The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of
    the addressee. It is the property of Lynn Pinker Hurst & Schwegmann, LLP. Unauthorized use, disclosure or copying of his communication or any part thereof is strictly
    prohibited and may be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and destroy this communication and all
    copies thereof, including all attachments.




    From: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
    Sent: Wednesday, December 16, 2020 11:27 AM
    To: Julie Pe t <jpettit@pettitfirm.com>; Michael K. Hurst <MHurst@lynnllp.com>
    Cc: Kantner, Robert W. <rwkantner@jonesday.com>; Sara Chele e <Schelette@lynnllp.com>; Bishop, Hunter
    <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marek, Michelle
    <michellemarek@paulhastings.com>; Marshall, Mindy <mindymarshall@paulhastings.com>; Michels, John J.
    <johnmichels@paulhastings.com>; Reich, Adam M. <adamreich@paulhastings.com>
    Subject: RE: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on



    Julie and Michael,




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                                               3/13
                                                                                  APP 89
12/21/2020         Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21 rchPage 90 of 124 PageID 10337ny
    more and have not found any, nor do I recall having had any others. We are providing these to you without any
    waiver of any privilege that we have with respect to BioFire or Mr. Caldwell’s employment there.



             In terms of privileged communica ons with our client and co-counsel, we do not believe that there is any
    reason for BioFire to share those. If USMN chooses to pursue this further, which we do not agree is warranted as we
    said, we could discuss an in camera review by the Court, but we similarly feel like there is no basis to do so.



             We will update you in response to the other issues you raised a er we have an opportunity to speak with
    our client, likely on Friday.



    Very truly yours,

    Aaron



    From: Julie Pe t <jpettit@pettitfirm.com>
    Sent: Tuesday, December 15, 2020 3:09 PM
    To: Michael K. Hurst <MHurst@lynnllp.com>
    Cc: Charfoos, Aaron <aaroncharfoos@paulhastings.com>; Kantner, Robert W. <rwkantner@jonesday.com>; Sara
    Chele e <Schelette@lynnllp.com>
    Subject: [EXT] Re: Ac vity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnos cs LLC et al Sealed
    and/or Ex Parte Response/Objec on


    Bob and Aaron,



    As you know, we have produced all of our communications with Mr. Caldwell. On the call, we mentioned that we also
    have communications with our client and our co-counsel following our first call with Caldwell.



    We understand you are looking to see if you have communications with Caldwell. Do you all also have communications
    with your client and/or co-counsel following your call(s) with Caldwell?



    If so, can the parties agree to both exchange all such communications while reserving all rights including privilege?



    Best Regards,



    Julie Pettit

    The Pettit Law Firm

    2101 Cedar Springs, Suite 1540

    Dallas, Texas 75201

    Direct: 214-329-1846
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                 4/13
                                                                      APP 90
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…

    FaxCase 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 91 of 124 PageID 10338

    jpettit@pettitfirm.com




    On Mon, Dec 14, 2020 at 6:29 PM Michael K. Hurst <MHurst@lynnllp.com> wrote:

       Okay, let's do then unless Julie says otherwise. I believe she is in mediation today.


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers
       Michael K. Hurst repeatedly recognized among Top 100 lawyers in Texas and DFW – Super Lawyers



       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       -----Original Message-----
       From: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
       Sent: Monday, December 14, 2020 6:27 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com>
       Cc: Michael K. Hurst <MHurst@lynnllp.com>; JPettit@pettitfirm.com; Sara Chelette <Schelette@lynnllp.com>
       Subject: Re: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       I can make 12:30 work.

       Aaron

       Aaron Charfoos | Partner, Litigation Department Paul Hastings LLP | 71 S. Wacker Drive, Forty-Fifth Floor<x-apple-
       data-detectors://0/1>, Chicago, IL 60606 | Direct: +1.312.499.6016<tel:+1.312.499.6016> | Main:
       +1.312.499.6000<tel:+1.312.499.6000> | Fax: +1.312.499.6116<tel:+1.312.499.6116> |aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com> | www.paulhastings.com<http://www.paulhastings.com/>


       On Dec 14, 2020, at 6:10 PM, Kantner, Robert W. <rwkantner@jonesday.com> wrote:




       I am but I understand Aaron is not available until 1 pm.

https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               5/13
                                                                    APP 91
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…

       RCase 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                    Page 92 of 124 PageID 10339
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>

       From: Michael K. Hurst <MHurst@lynnllp.com>
       Sent: Monday, December 14, 2020 6:04 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com>
       Cc: jpettit@pettitfirm.com; Sara Chelette <Schelette@lynnllp.com>; 'aaroncharfoos@paulhastings.com'
       <aaroncharfoos@paulhastings.com>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Are you available at 12:30? Julie?


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Sent: Monday, December 14, 2020 5:54 PM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       How about 1 – 2 pm tomorrow?




       Robert W. Kantner bio<http://www.jonesday.com/rwkantner/>
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…               6/13
                                                                    APP 92
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                      Page 93 of 124 PageID 10340
       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Monday, December 14, 2020 5:12 PM
       To: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Bob, to be clear, this is the FIRST offer we have had to confer on the already filed motion for sanctions. If you want to
       confer on this motion and discuss the truth about what is being alleged in the motion and consider what you hear in
       possibly pulling the motion, I can find time tomorrow and will check with Julie. When are y’all available?


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Kantner, Robert W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Sent: Monday, December 14, 2020 4:44 PM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Cc: jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>; Sara Chelette <Schelette@lynnllp.com<mailto:
       Schelette@lynnllp.com>>; 'aaroncharfoos@paulhastings.com' <aaroncharfoos@paulhastings.
       com<mailto:aaroncharfoos@paulhastings.com>>
       Subject: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection




       Michael:

       What Curt Caldwell told Aaron and, more importantly, the affidavit Caldwell signed, which is consistent with his prior
       sworn deposition testimony (unlike the affidavit you submitted to Caldwell) support BioFire’s Response to USMN’s
       Motion for Leave and BioFire’s Motion for Sanctions.

       Unless and until you can prove your allegations that the affadavit Curt Caldwell signed is false and is (to use your
       word) “likely” suborned, then I agree with Aaron that there is no reason why BioFire’s Response and Motion for
       Sanctions should be withdrawn.

       As I understand it, you and Julie refused to confer fully with Aaron on USMN’s Motion. Moreover, you have sought
                                                                                                           App. 093
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                7/13
                                                                     APP 93
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
        Case
        Case3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
       sanctions related to motions withoutDocument
                                           Document
                                            any separate217
                                                        189   Filed
                                                               Filedon
                                                         conference 01/13/21
                                                                     12/23/20
                                                                       your motionPage
                                                                                  Page   94
                                                                                          96ofof124
                                                                                   for sanctions. 118 PageID
                                                                                                      PageID10341
                                                                                                             8073

       So let’s stick to the substance on this. And if you want to talk, Aaron tells me he will do so and I will join in.

       Bob



       Robert W. Kantner bio<http://www.jonesday.com/rwkantner/>
       Of Counsel
       JONES DAY® - One Firm Worldwide℠<http://www.jonesday.com/>
       2727 North Harwood Street
       Dallas, Texas 75201
       Office +1.214.969.3737
       rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>

       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Monday, December 14, 2020 11:48 AM
       To: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>; Kantner, Robert
       W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Bishop, Hunter (External)
       <hunterbishop@paulhastings.com<mailto:hunterbishop@paulhastings.com>>; Dragon, Arielle J.
       <arielledragon@paulhastings.com<mailto:arielledragon@paulhastings.com>>; Marek (External), Michelle
       <michellemarek@paulhastings.com<mailto:michellemarek@paulhastings.com>>; Marshall, Mindy (External)
       <mindymarshall@paulhastings.com<mailto:mindymarshall@paulhastings.com>>; Michels, John J.
       <johnmichels@paulhastings.com<mailto:johnmichels@paulhastings.com>>; Reich, Adam M.
       <adamreich@paulhastings.com<mailto:adamreich@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       ** External mail **


       Aaron, thank you for your prompt response but I must say, I am extremely disappointed in your continued position.
        Given your refusal to comply with the Local Rules and your ambivalence to the fact that you have filed a false
       declaration and likely suborned it, we will take all appropriate action. Your motion relies in large part on the false
       statements and a defective certificate of conference. You have now doubled down and have refused to withdraw the
       motion and even take me up on my offer to discuss the truth.

       Bob, before we take action, is your position any different than the Paul Hastings folks?

       Regards,

       Michael


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specialization

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
                                                                                                               App. 094
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                8/13
                                                                     APP 94
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case
        Case
       LLP.   3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
            Unauthorized                 Document
                                          Document
                         use, disclosure or             217
                                                         189
                                            copying of this   Filed
                                                               Filed01/13/21
                                                                    12/23/20
                                                            communication         Page
                                                                                   Page
                                                                          or any part     95
                                                                                           97is
                                                                                      thereof of
                                                                                              ofstrictly
                                                                                                 124
                                                                                                  118 prohibited
                                                                                                         PageID
                                                                                                         PageIDand
                                                                                                                 10342
                                                                                                                 8074
                                                                                                                    may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>
       Sent: Monday, December 14, 2020 10:57 AM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>; Kantner, Robert W.
       <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Bishop, Hunter <hunterbishop@paulhastings.com
       <mailto:hunterbishop@paulhastings.com>>; Dragon, Arielle J. <arielledragon@paulhastings.
       com<mailto:arielledragon@paulhastings.com>>; Marek, Michelle <michellemarek@paulhastings.
       com<mailto:michellemarek@paulhastings.com>>; Marshall, Mindy <mindymarshall@paulhastings.
       com<mailto:mindymarshall@paulhastings.com>>; Michels, John J. <johnmichels@paulhastings.com<
       mailto:johnmichels@paulhastings.com>>; Reich, Adam M. <adamreich@paulhastings.com<
       mailto:adamreich@paulhastings.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       Michael,

                  I disagree with your allegation that I engaged in any sanctionable conduct as well as your characterization of
       the facts. After we received your communications with Mr. Caldwell, including his unsigned declaration, we reached
       out to you and Ms. Pettit to discuss the production, potential privileged communications and confidentiality, but
       received no response. Instead, USMN filed its Motion to Compel.

       Our opposition to your motion and motion for sanctions are based on Mr. Caldwell’s signed declaration and the
       contemporaneous evidence (including the 2018 McKesson agreement itself), which refute the statements that USMN
       made in its motion. Moreover, Mr. Caldwell’s declaration is consistent with his prior sworn testimony in his deposition.
       I do not believe that there is any justification for withdrawing BioFire’s opposition or motion for sanctions, which were
       narrowly tailored to address the issues in the motion.

       Very truly yours,
       Aaron

       From: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>
       Sent: Saturday, December 12, 2020 11:19 PM
       To: Charfoos, Aaron <aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>>; Kantner, Robert
       W. <rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>>
       Cc: Julie Pettit (JPettit@PettitFirm.com<mailto:JPettit@PettitFirm.com>) <JPettit@PettitFirm.com<
       mailto:JPettit@PettitFirm.com>>; Yaman Desai <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>; Sara Chelette
       <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>
       Subject: [EXT] FW: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al
       Sealed and/or Ex Parte Response/Objection

       Aaron (and Bob):

             This morning I began reading your motion for sanctions and am, frankly, appalled and somehow even surprised
       with your conduct in both the filing itself and your certification to the Court that you attempted to confer about the
       substance of the very serious (and false) allegations in your motion as required by Local Rule 7.1(b). You also have
       knowingly, or perhaps negligently, suborned a perjurious affidavit from Mr. Caldwell.

              On the certificate of conference, you represent to the Court that you have complied with Local Rule 7.1(b). The
       email you reference to show your purported compliance, which is apparently the one attached, objectively and woefully
       falls short of the both the spirit of the Rule and the substantive conference requirements contained therein. Your email
       which expresses a litany of issues largely unrelated to your motion, does not address the crux of your motion for
       sanctions or even any forthcoming filing. Nor did you once pick up the phone and try to address with me or my co-
       counsel the patent dichotomy in the words Mr. Caldwell provided to Julie and me on the one hand and what Mr.
       Caldwell attested to in the declaration you subsequently prevailed upon him to sign. Had we had the required
       conference, and assuming you had any interest in the truth, I seriously doubt you would have filed your motion for
       sanctions.

             Your motion is replete with false statements, and your stated reliance on Mr. Caldwell’s representations to you
                                                                                                             App. 095
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A1686452484803…                9/13
                                                                     APP 95
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case
        Case
       about   3:19-cv-01848-E-BK
               3:19-cv-01848-E-BK
             the                         Document
                                          Document
                 substance of his conversations with Mr.217
                                                        189   Filed
                                                               Filed
                                                         McBride, as 01/13/21
                                                                     12/23/20
                                                                     well          Page
                                                                                    Page
                                                                          as with Julie and96
                                                                                           98of
                                                                                           me, of
                                                                                               is 124
                                                                                                  118
                                                                                                  so    PageID
                                                                                                         PageID
                                                                                                     contrary      10343
                                                                                                                    8075
                                                                                                              to reality that I
       am shocked that even you would submit such nonsense to the Court. We immediately provided to you all texts, emails
       and voicemails to and from Mr. Caldwell. We are going to request the Court to require Mr. Caldwell to submit to
       examination under oath before Court where he will have to verify the validity of those communications and the
       conversations that led to our providing him with a draft declaration containing what are indeed his own words. We also
       are going to request that you and Mr. Caldwell certify to the Court what was said and done to Mr. Caldwell that led him
       to sign the declaration with the false statements that you provided to him on which you are now asking the Court to
       rely. Suffice it to say, you have submitted and asked the Court to rely upon a false declaration, and neither I nor
       anyone affiliated with our side will stand by idly and let that pass.

              Aaron (and Bob), please let this email, which may be supplemented as we further review the motion, serve as
       notice under Rule 11 of the Federal Rules of Civil Procedure, that if your motion and the perjurious affidavit are not
       timely withdrawn, we will seek all remedies available under Rule 11 and otherwise. This demand is without waiver of
       all other legal rights and remedies that may be sought in connection with the conduct set forth above.

             Should you desire to have a conversation regarding the forgoing, please let me know.

       Michael


       MICHAEL K. HURST | Partner
       Board Certified – Civil Trial Law
       Texas Board of Legal Specializationgn th

       LynnPinkerHurstSchwegmann, LLP
       Direct 214 981 3838
       Main 214 981 3800
       Fax    214 981 3839
       mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>

       Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers Michael K. Hurst repeatedly recognized
       among Top 100 lawyers in Texas and DFW – Super Lawyers

       <image001.jpg>

       The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
       information, and is intended only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann,
       LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may
       be unlawful. If you have received this communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.


       From: Beverly Congdon <BCongdon@lynnllp.com<mailto:BCongdon@lynnllp.com>>
       Sent: Saturday, December 12, 2020 8:26 AM
       To: Michael K. Hurst <MHurst@lynnllp.com<mailto:MHurst@lynnllp.com>>; Julie Pettit <jpettit@pettitfirm.com<
       mailto:jpettit@pettitfirm.com>>; Sara Chelette <Schelette@lynnllp.com<mailto:Schelette@lynnllp.com>>; Yaman Desai
       <YDesai@lynnllp.com<mailto:YDesai@lynnllp.com>>
       Cc: Patricia Perkins <pperkins@pettitfirm.com<mailto:pperkins@pettitfirm.com>>
       Subject: RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection

       Please see attached.

       BEVERLY CONGDON, Paralegal
       Lynn Pinker Hurst & Schwegmann
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       lynnllp.com<https://urldefense.com/v3/__http:/www.lynnllp.com/__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoAuUZ74ow$>

       Direct 214 292 3636
       bcongdon@lynnllp.com<mailto:bcongdon@lynnllp.com>


       From: ecf_txnd@txnd.uscourts.gov<mailto:ecf_txnd@txnd.uscourts.gov> <ecf_txnd@txnd.uscourts.gov<
                                                                                                    App. 096
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               10/13
                                                                    APP 96
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21
       m                                                                                       Page 97 of 124 PageID 10344
       Sent: Friday, December 11, 2020 5:42 PM
       To: Courtmail@txnd.uscourts.gov<mailto:Courtmail@txnd.uscourts.gov>
       Subject: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed
       and/or Ex Parte Response/Objection


       This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
       because the mail box is unattended.
       ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
       and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically,
       if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
       download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
       free copy and 30 page limit do not apply.
       If you need to know whether you must send the presiding judge a paper copy of a document that you have docketed in
       this case, click here: Judges' Copy Requirements.<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/pdf/ecf/
       judgescopyrequirements.pdf__;!!Dahw-A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2L
       ox3p9tT7mdjwnPWPGbJdWKKS0FpoAbTF57jw$> Click here to see Judge Specific Requirements.
       <https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/judge-specific-requirements__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoDH6aOMHA$> Unless exempted,
       attorneys who are not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
       Instructions<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov/attorneyinfo/bar.html__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoBgDHbe2Q$> found at
       www.txnd.uscourts.gov<https://urldefense.com/v3/__http:/www.txnd.uscourts.gov__;!!Dahw-A9d0CA!
       ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoBJb4AxXA$>. If admission requirements
       are not satisfied within 21 days, the clerk will notify the presiding judge.

       U.S. District Court

       Northern District of Texas
       Notice of Electronic Filing

       The following transaction was entered by Charfoos, Aaron on 12/11/2020 at 5:41 PM CST and filed on 12/11/2020
       Case Name:

       US Medical Networks LLC v. BioFire Diagnostics LLC et al

       Case Number:

       3:19-cv-01848-E-BK<https://urldefense.com/v3/__https:/ecf.txnd.uscourts.gov/cgi-bin/DktRpt.pl?320246__;!!Dahw-
       A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2Lox3p9tT7mdjwnPWPGbJdWKKS0FpoD-FaSYTQ$>

       Filer:

       BioFire Diagnostics LLC

       Document Number:

       171<https://urldefense.com/v3/__https:/ecf.txnd.uscourts.gov/doc1/177013828173?caseid=
       320246&de_seq_num=455&magic_num=16431497__;!!Dahw-A9d0CA!ngS8qWeyME4y7q5sOQ0lPIQbG0Di2L
       ox3p9tT7mdjwnPWPGbJdWKKS0FpoA1GlTbPQ$>



       Docket Text:
       (Document Restricted) Sealed Response re: [165] Motion for Leave to File (Sealed pursuant to order dated
       10/30/2019) filed by BioFire Diagnostics LLC (Attachments: # (1) Proposed Order) (Charfoos, Aaron)

       3:19-cv-01848-E-BK Notice has been electronically mailed to:

       Aaron Daniel Charfoos aaroncharfoos@paulhastings.com<mailto:aaroncharfoos@paulhastings.com>,
       michellemarek@paulhastings.com<mailto:michellemarek@paulhastings.com>, mindymarshall@paulhastings.com
       <mailto:mindymarshall@paulhastings.com>

       Adam M Reich       adamreich@paulhastings.com<mailto:adamreich@paulhastings.com>
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               11/13
                                                                    APP 97
12/21/2020       Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…
       Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                     Page 98 of 124 PageID 10345
       Dorothea L Vidal      dvidal@gpd.com<mailto:dvidal@gpd.com>, dbenitez@gpd.com<mailto:dbenitez@gpd.com>

       Greg L Weselka       gweselka@gpm-law.com<mailto:gweselka@gpm-law.com>

       Jamil N Alibhai jalibhai@munsch.com<mailto:jalibhai@munsch.com>, atellez@munsch.com<mailto:atel
       lez@munsch.com>

       John Joseph Michels johnmichels@paulhastings.com<mailto:johnmichels@paulhastings.com>,
       arielledragon@paulhastings.com<mailto:arielledragon@paulhastings.com>

       Julie Pettit jpettit@pettitfirm.com<mailto:jpettit@pettitfirm.com>, julie_a_pettit@yahoo.com<
       mailto:julie_a_pettit@yahoo.com>, lshanks@pettitfirm.com<mailto:lshanks@pettitfirm.com>, pperkins@pettitfirm.com<
       mailto:pperkins@pettitfirm.com>

       Kirsten E Moran      kmoran@jonesday.com<mailto:kmoran@jonesday.com>

       Kristina Katz Cercone       kcercone@jonesday.com<mailto:kcercone@jonesday.com>

       Michael K Hurst mhurst@lynnllp.com<mailto:mhurst@lynnllp.com>, bcongdon@lynnllp.com<mailto:bc
       ongdon@lynnllp.com>, hturgeon@lynnllp.com<mailto:hturgeon@lynnllp.com>, mslusser@lynnllp.com<mailto:ms
       lusser@lynnllp.com>, tashworth@lynnllp.com<mailto:tashworth@lynnllp.com>

       Robert W Kantner rwkantner@jonesday.com<mailto:rwkantner@jonesday.com>, cydennis@jonesday.com<mailto:c
       ydennis@jonesday.com>, mrussell@jonesday.com<mailto:mrussell@jonesday.com>

       Sara Hollan Chelette schelette@lynnllp.com<mailto:schelette@lynnllp.com>, cbaker@lynnllp.com<mailto:cbak
       er@lynnllp.com>, ssmoot@lynnllp.com<mailto:ssmoot@lynnllp.com>

       Yaman Desai       ydesai@lynnllp.com<mailto:ydesai@lynnllp.com>

       3:19-cv-01848-E-BK The CM/ECF system has NOT delivered notice electronically to the names listed below. The
       clerk's office will only serve notice of court Orders and Judgments by mail as required by the federal rules.

       The following document(s) are associated with this transaction:
       Document description:Main Document
       Original filename:n/a
       Electronic document Stamp:
       [STAMP dcecfStamp_ID=1004035775 [Date=12/11/2020] [FileNumber=12816239 -0] [
       18133f190a89553bd7112ec308a16f4b6bcdf95e9a73836f3aaee2fa766c08987
       057b2c11a570159bd8625a26c8549fddbeb1872e0ee8fcc7762312071b53f1d]]
       Document description:Proposed Order
       Original filename:n/a
       Electronic document Stamp:
       [STAMP dcecfStamp_ID=1004035775 [Date=12/11/2020] [FileNumber=12816239 -1] [
       58ac8e9c1ee506d7f2a1b9e746831a51223ece5f012307446293b1ba03c03e86b
       0de4dedecebf09bd566ca92d03720c6cb492cc98e4545f08b99c2034dec6a3a]]


       ***This e-mail (including any attachments) may contain information that is private, confidential, or protected by
       attorney-client or other privilege. If you received this e-mail in error, please delete it from your system without copying it
       and notify sender by reply e-mail, so that our records can be corrected.*** ***This e-mail (including any attachments)
       may contain information that is private, confidential, or protected by attorney-client or other privilege. If you received
       this e-mail in error, please delete it from your system without copying it and notify sender by reply e-mail, so that our
       records can be corrected.*** ***This e-mail (including any attachments) may contain information that is private,
       confidential, or protected by attorney-client or other privilege. If you received this e-mail in error, please delete it from
       your system without copying it and notify sender by reply e-mail, so that our records can be corrected.***


       ******************************************************************************************
       This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
       transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
       If you reply to this message, Paul Hastings may collect personal information including your name, business name and
       other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy and
       security principles please click HERE. If you have any questions, please contact Privacy@paulhastin
https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…               12/13
                                                                    APP 98
12/21/2020        Pettit Law Firm Mail - RE: Activity in Case 3:19-cv-01848-E-BK US Medical Networks LLC v. BioFire Diagnostics LLC et al Sealed and/o…

    ***Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21 ** Page 99 of 124 PageID 10346
    This message is sent by a law firm and may contain information that is privileged or confidential. If you received
    this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    If you reply to this message, Paul Hastings may collect personal information including your name, business name
    and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
    and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.

    ******************************************************************************************
    This message is sent by a law firm and may contain information that is privileged or confidential. If you received
    this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
    If you reply to this message, Paul Hastings may collect personal information including your name, business name
    and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
    and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.




https://mail.google.com/mail/u/0?ik=bd3ccba8bc&view=pt&search=all&permthid=thread-f%3A1685827292255970159%7Cmsg-f%3A168645248480…                13/13
                                                                     APP 99
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 100 of 124 PageID 10347




                             Exhibit D




                                     APP 100
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 101 of 124 PageID 10348
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 102 of 124 PageID 10349
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 103 of 124 PageID 10350
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 104 of 124 PageID 10351
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 105 of 124 PageID 10352
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 106 of 124 PageID 10353
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 107 of 124 PageID 10354
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                      Page 108 of 124 PageID 10355

   From:             Charfoos, Aaron
   To:               Michael K. Hurst; Julie Pettit
   Cc:               Beverly Congdon; Kantner, Robert W.; Moran, Kirsten E.; Bittle, Nicholas T.; Sara Chelette; Yaman Desai; Patricia
                     Perkins; Bishop, Hunter; Dragon, Arielle J.; Marshall, Mindy; Michels, John J.; Reich, Adam M.
   Subject:          RE: Case 3:19-cv-01848-E; US Medical Networks LLC v. BioFire Diagnostics LLC et al
   Date:             Tuesday, November 17, 2020 8:33:50 AM


   Michael,

                   Thank you, the parties are in agreement that expert depositions do not count towards the
   10 deposition limit. We are working with the experts to determine their availability, but Dr. Sujansky
   is available December 15-17 for a deposition.

                   In terms of fact depositions, as I said, BioFire agrees to go forward with Mr. Noel’s
   deposition which puts USMN at 11 if USMN similarly agrees to allow BioFire to take 11 depositions if
   it wants. At this point, BioFire has taken (or started in the case of USMN’s corporate representative)
   8 depositions. BioFire has not decided who else it will depose, there are a number of outstanding
   third party subpoenas, or whether it will need 11 depositions. In addition, the deposition of Mr.
   McBride is not an additional deposition, but completing a deposition that was held open given his
   refusal to answer questions. However, BioFire wants to reserve the right to take up to 11. Please
   confirm that you agree.

                   BioFire is not willing to stipulate to go past 11 at this time. Therefore, BioFire has not
   agreed to the deposition of McKesson or the deposition of Mr. Caldwell. With respect to Mr.
   Caldwell, there are two problems with deposing him again. First, USMN has already had an
   opportunity to depose him and the Rules limit USMN to one deposition per witness. Second, despite
   your characterization that it will be a “brief depo”, because USMN took the opportunity to conduct a
   full deposition of Mr. Caldwell already, this new request will be a second deposition and will be
   USMN’s thirteenth deposition total. BioFire will not stipulate to any more depositions at this time,
   particularly with respect to Mr. Caldwell given the multiple issues with your request.

                   With respect to Mr. Caldwell, BioFire also has several follow issues. First, we still have not
   received a Bates stamped copy of your production, nor do I think that we have received a signed
   copy of the declaration. Please let us know when USMN intends to produce those documents. In
   addition, please confirm whether USMN intends to produce all communications, documents, draft
   declarations, etc. related to, or between, USMN, Mr. Pettit, Mr. McBride or either of you and Mr.
   Caldwell. If not, please let us know as soon as possible so that we can serve the appropriate
   discovery. Second, have you asked Mr. Caldwell himself if he is willing to be deposed again and has
   he agreed? Third, as you well know from Mr. Caldwell’s deposition and other discovery in this case,
   Mr. Caldwell was privy to and participated in, numerous highly confidential and privileged
   conversations pertinent to USMN or this litigation with BioFire’s counsel, Meredith Krannich, among
   others. Although Mr. Caldwell is presently a former employee, these communications (e.g.
   communications relating to termination of the agreement, communications relating to Hansa, etc.)
   remain privileged and confidential. BioFire has a legal right to maintain the confidentiality of
   attorney-client privileged communications with former employees, and former employees, no
   matter how high-ranking, do not have the ability to waive BioFire’s privilege. In addition, Mr.
   Caldwell cannot disclose Attorneys Eyes Only information to anyone other than counsel, or



                                                           APP 108
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                    Page 109 of 124 PageID 10356

   confidential information to anyone other than those designated under the Protective Order.

           Can you confirm that: 1) Prior to USMN, Mr. Pettit, Mr. McBride or opposing counsel’s
   discussion with Mr. Caldwell, Mr. Caldwell was instructed not to reveal attorney-client privileged
   communications and he did not do so; and 2) opposing counsel did not reveal any confidential
   communications to anyone who has not already been designated under the Protective Order?

           Aaron



   From: Michael K. Hurst <MHurst@lynnllp.com>
   Sent: Tuesday, November 17, 2020 6:15 AM
   To: Charfoos, Aaron <aaroncharfoos@paulhastings.com>; Julie Pettit <jpettit@pettitfirm.com>
   Cc: Beverly Congdon <BCongdon@lynnllp.com>; Kantner, Robert W. <rwkantner@jonesday.com>;
   Moran, Kirsten E. <kmoran@jonesday.com>; Bittle, Nicholas T. <ntbittle@jonesday.com>; Sara
   Chelette <Schelette@lynnllp.com>; Yaman Desai <YDesai@lynnllp.com>; Patricia Perkins
   <pperkins@pettitfirm.com>; Bishop, Hunter <hunterbishop@paulhastings.com>; Dragon, Arielle J.
   <arielledragon@paulhastings.com>; Marshall, Mindy <mindymarshall@paulhastings.com>; Michels,
   John J. <johnmichels@paulhastings.com>; Reich, Adam M. <adamreich@paulhastings.com>
   Subject: [EXT] RE: Case 3:19-cv-01848-E; US Medical Networks LLC v. BioFire Diagnostics LLC et al


   Aaron:

             We agree that experts will not be included in the number. For
   Plaintiff, we currently have BioFire corp rep, McKesson and brief depo
   of Curt Caldwell outstanding. BioFire has asked to re-take Terry
   McBride’s depo. Who else does BioFire wish to depose?
             Also, do you have dates we can depose your experts in advance of
   the 12/21 motion deadline?
             Thank you,

   Michael

   MICHAEL K. HURST | Partner
   Board Certified – Civil Trial Law
   Texas Board of Legal Specialization

   LynnPinkerHurstSchwegmann, LLP
   Direct 214 981 3838
   Main    214 981 3800

                                                                                                App. 110
                                                 APP 109
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                                       Page 110 of 124 PageID 10357

   Fax      214 981 3839
   mhurst@lynnllp.com

   Recognized as one of the Top 4 firms, Commercial Lit. Texas – Chambers
   Michael K. Hurst repeatedly recognized among Top 100 lawyers in Texas and DFW – Super
   Lawyers




   The information contained in this communication is confiden ial, may be attorney-client privileged, may constitute inside information, and is intended only
   for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann, LLP. Unau horized use, disclosure or copying of this communication
   or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us immediately by return e-
   mail, and destroy this communication and all copies thereof, including all attachments.




   From: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
   Sent: Monday, November 16, 2020 7:51 PM
   To: Julie Pettit <jpettit@pettitfirm.com>; Charfoos, Aaron <aaroncharfoos@paulhastings.com>
   Cc: Beverly Congdon <BCongdon@lynnllp.com>; Kantner, Robert W. <rwkantner@jonesday.com>;
   Moran, Kirsten E. <kmoran@jonesday.com>; Bittle, Nicholas T. <ntbittle@jonesday.com>; Michael K.
   Hurst <MHurst@lynnllp.com>; Sara Chelette <Schelette@lynnllp.com>; Yaman Desai
   <YDesai@lynnllp.com>; Patricia Perkins <pperkins@pettitfirm.com>; Bishop, Hunter
   <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marshall,
   Mindy <mindymarshall@paulhastings.com>; Michels, John J. <johnmichels@paulhastings.com>;
   Reich, Adam M. <adamreich@paulhastings.com>
   Subject: RE: Case 3:19-cv-01848-E; US Medical Networks LLC v. BioFire Diagnostics LLC et al

   Michael and Julie,

               Tomorrow’s deposition of Richard Noel will be USMN’s eleventh deposition and
   USMN has also moved to take a twelfth deposition of McKesson. First, we propose that the
   depositions of each side’s experts will not count toward Rule 30’s 10 deposition limit.
   Second, BioFire has not decided whether it will want to take in excess of 10 depositions.
   However, BioFire agrees to stipulate to taking of the deposition of Mr. Noel on the basis that it
   is over the 10 deposition limit if USMN agrees that BioFire may take up to eleven depositions
   as well. If the Court grants USMN’s request to take the deposition of McKesson, BioFire
   proposes that the parties discuss a twelfth deposition at that time.

   Very truly yours,
   Aaron

   From: Julie Pettit <jpettit@pettitfirm.com>
   Sent: Friday, November 13, 2020 9:23 AM
   To: Charfoos, Aaron <aaroncharfoos@paulhastings.com>
   Cc: Beverly Congdon <BCongdon@lynnllp.com>; Kantner, Robert W. <rwkantner@jonesday.com>;



                                                                        APP 110
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                    Page 111 of 124 PageID 10358

   Moran, Kirsten E. <kmoran@jonesday.com>; Bittle, Nicholas T. <ntbittle@jonesday.com>; Michael K.
   Hurst <MHurst@lynnllp.com>; Sara Chelette <Schelette@lynnllp.com>; Yaman Desai
   <YDesai@lynnllp.com>; Patricia Perkins <pperkins@pettitfirm.com>; Bishop, Hunter
   <hunterbishop@paulhastings.com>; Dragon, Arielle J. <arielledragon@paulhastings.com>; Marshall,
   Mindy <mindymarshall@paulhastings.com>; Michels, John J. <johnmichels@paulhastings.com>;
   Reich, Adam M. <adamreich@paulhastings.com>
   Subject: [EXT] Re: Case 3:19-cv-01848-E; US Medical Networks LLC v. BioFire Diagnostics LLC et al

   Hi Aaron,

   Sounds good. We are fine with a remote depo starting at noon.

   Best Regards,

   Julie Pettit
   The Pettit Law Firm
   2101 Cedar Springs, Suite 1540
   Dallas, Texas 75201
   Direct: 214-329-1846
   Fax: 214-329-4076
   jpettit@pettitfirm.com




   On Fri, Nov 13, 2020 at 8:25 AM Charfoos, Aaron <aaroncharfoos@paulhastings.com>
   wrote:
     Counsel,

                     We have sent two separate communications to you related to Mr. Noel’s
     deposition, one on October 20 and one on November 10. However, we have received no
     response so far so I am sending them again. Please note that:


     1.       Mr. Noel will be appearing virtually, not in person.

     2.       Mr. Noel cannot start the deposition until 12 central.


     Please confirm you have received this message. I will forward along the instructions to log
     into the virtual deposition when I receive them.

     Very truly yours,
     Aaron

     From: Beverly Congdon <BCongdon@lynnllp.com>
     Sent: Tuesday, October 20, 2020 2:08 PM
     To: Kantner, Robert W. <rwkantner@jonesday.com>; Charfoos, Aaron
     <aaroncharfoos@paulhastings.com>; Moran, Kirsten E. <kmoran@jonesday.com>; Bittle,



                                                 APP 111
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                                                    Page 112 of 124 PageID 10359

     Nicholas T. <ntbittle@jonesday.com>
     Cc: Michael K. Hurst <MHurst@lynnllp.com>; Sara Chelette <Schelette@lynnllp.com>;
     Yaman Desai <YDesai@lynnllp.com>; Patricia Perkins <pperkins@pettitfirm.com>; Julie
     Pettit <jpettit@pettitfirm.com>; Beverly Congdon <BCongdon@lynnllp.com>
     Subject: [EXT] Case 3:19-cv-01848-E; US Medical Networks LLC v. BioFire Diagnostics
     LLC et al

     Please see attached.

     BEVERLY CONGDON, Paralegal
     Lynn Pinker Hurst & Schwegmann
     2100 Ross Avenue, Suite 2700
     Dallas, Texas 75201
     lynnllp.com

     Direct     214 292 3636
     bcongdon@lynnllp.com



     The informa ion contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended
     only for the use of the addressee. It is the property of Lynn Pinker Hurst & Schwegmann, LLP. Unauthorized use, disclosure or copying of this
     communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
     immediately by return e-mail, and destroy this communication and all copies thereof, including all attachments.




   ******************************************************************************************
   This message is sent by a law firm and may contain information that is privileged or confidential. If you received
   this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
   If you reply to this message, Paul Hastings may collect personal information including your name, business name
   and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
   and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.

   ******************************************************************************************
   This message is sent by a law firm and may contain information that is privileged or confidential. If you received
   this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
   If you reply to this message, Paul Hastings may collect personal information including your name, business name
   and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
   and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.




                                                                      APP 112
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 113 of 124 PageID 10360
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 114 of 124 PageID 10361
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                Page 115 of 124 PageID 10362



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    US MEDICAL NETWORKS LLC,                         §
                                                     §
              Plaintiff,                             §
                                                     §
    v.                                               §
                                                     §         Civ. Action No. 3:19-cv-01848-N
    BIOFIRE DIAGNOSTICS LLC                          §
                                                     §
              Defendant.                             §
                                                     §
                                                     §
                                                     §


                           DECLARATION OF ROCHELLE GLASSMAN

  STATE OF ARIZONA

  COUNTY OF MARICOPA

  Rochelle Glassman declares as follows:

         1.        My name is Rochelle Glassman. I am over the age of eighteen and am competent

  in all respects to make this declaration. My date of birth is January 22, 1961. My address is 22715

  North 35th Place, Phoenix, Arizona 85050. I am able to swear, and I hereby do swear, that all of

  the facts stated in this declaration are true and correct and within my personal knowledge.

         2.        I am the CEO and President of United Physician Services. I am also the CEO of

  INetwork Medical Solutions.

         3.        Between August 2018 and February 2019, I was the CEO of a company by the

  name of Med Services, LLC. We entered into a verbal agreement with BioFire where we sold a

  program along with BioFire equipment. Myself, along with an individual by the name of Jake

  Wilhoit, and a third party marketing company placed BioFire equipment across the country. In




                                              APP 115
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 116 of 124 PageID 10363



  January of 2019, I became concerned about a business practice of Med Services, LLC involving

  some faulty reagents being used on BioFire machines. When Med Services, LLC did not correct

  the issue, I voluntarily reported the issue to BioFire on February 13, 2019. On or about February

  19, 2019, I was no longer associated Med Services in any way. I was terminated specifically for

  reporting a potential Medicare fraud situation to Biofire.

         4.      During my transition away from Med Services, LLC, I maintained my relationship

  with Curt Caldwell (director at BioFire), Jim Kathrein (Vice President of Sales at BioFire), Dan

  Snow (Senior Director of BioFire’s Reimbursement and Market Access Group), along with many

  other employees of BioFire. I stayed in touch with BioFire because I wanted to work with them.

         5.      I have been the CEO and President of United Physician Services since 2012. I have

  also been the CEO of INetwork Medical Solutions since 2017. After I was no longer with Med

  Services, our company, INetwork Medical Solutions, entered into a partnership with BioFire. My

  partner, John Jensen, and myself were invited to a meeting at BioFire in Utah to discuss a formal

  relationship. Mr. Caldwell introduced us to all of his staff that day. We went to lunch with Jim

  Kathrein, Curt Caldwell and one other gentleman that same day. At that meeting, we presented the

  program and serves I had put together around the BioFire equipment.

         6.      At that time, Mr. Kathrein approved the relationship and a verbal agreement

  between INetwork Medical Solutions and BioFire. I asked for a written contact with BioFire for

  the terms we had agreed to. On or about July 16, 2019, Jim Kathrein told me that they could not

  enter into a written contract with our company until they settled a potential lawsuit with USMN.

  However, Jim Kathrein and Curt Caldwell assured me that I had a formal contract with BioFire,

  but that we needed to wait to put it in writing until after the lawsuit settled, which Mr. Katherein

  promised to do. As part of the agreement, BioFire approved for their sales representatives and their




                                               APP 116
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                   Page 117 of 124 PageID 10364



  medical director to attend our prospective meetings to answer the clinical questions. Based on

  those representations, we moved forward in our partnership with BioFire.

          7.         As part of the partnership, INetwork Medical Solutions sold a four-year

  management service program around the BioFire FilmArray machines. We performed pre-

  qualifications to make sure that offices would meet certain criteria before we entered into a contract

  with a physician’s office, home care, and long term care facilities. BioFire never gave us any

  restrictions on who to sell to, and they never told us they were not interested in selling to long term

  care facilities.

          8.         INetwork Medical Solutions invested significant time, resources, and money into

  the relationship with BioFire. For example, we hired a marketing company with 200 national sales

  reps. We began selling right away and were having huge successes. The sales team at BioFire was

  highly ineffective. Curt Caldwell told me that INetwork Medical Solutions sold more in the first

  90 days of our partnership than they had sold in an entire year. He also told me they were banking

  on us to meet their numbers for end of year 2019 and he was confident that we deliver. And we

  did.

          9.         In July 2019, Curt Caldwell informed me about a group by the name of Hansa was

  a large potential prospect that was interested in the Biofire equipment and recommended that I

  reach out to them. He did not tell me from where he learned of this company or program. I never

  did personally reach out to them. My marketing company later began working with Dr. Patel of

  Hansa. Dr. Patel passed our prequalification process, so we knew he had enough business to make

  it a very profitable client for BioFire and our company. We were negotiating with Dr. Patel through

  the marketing company on a revised contract and financial terms in approximately October and

  November of 2019. Dr. Patel had told our marketing team that he wanted to move forward, and




                                                APP 117
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                  Page 118 of 124 PageID 10365



  we were finalizing terms. I was told by BioFire that if we had obtained the signed contract, it would

  have been the largest contract in BioFire’s history.

         10.      During 2019, I was working with Curt Caldwell on a weekly basis. As part of our

  verbal agreement, we agreed to provide our partner, BioFire, with status updates of potential

  clients. We would never have sent such a list of our prospects, but we were partners in this business

  model that we had created.

         11.      Then, suddenly, on or about October 2019, Mr. Caldwell stopped responding to me.

  I was very confused because I had been communicating with him on such a regular basis.

         12.      On or around November of 2019, the relationship between our company and

  BioFire was terminated. The termination transpired as follows:

               a. I was driving in my car. It was a Friday night. I received a call from Rachel Jones,

                  the Senior Vice President of Sales and Marketing and Chief Commercial Officer at

                  BioFire and Meredith Krannich the Vice President of Legal Affairs at BioFire. They

                  told me they were terminating the relationship because of the lawsuit with another

                  vendor (who I knew was USMN based on my lunch from the summer of 2019).

               b. They also told me a corporate decision was made that they were no longer able to

                  work with outside vendors. They told me BioFire did not want any vendor selling

                  programs and services around their equipment, and that they were going to

                  eliminate all outside sales personnel and distributors.

               c. I was extremely upset. I explained to them that I had signed contracts with third

                  parties and that not only was our company due money from BioFire for these

                  contracts, but also that our company would be liable to the third parties with whom

                  we had signed contracts. Also, our personal reputation was being put at stake.




                                                APP 118
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                   Page 119 of 124 PageID 10366



               d. During the termination, Rachel Jones and Meredith Krannich requested not only

                  the list of potential clients, but also the contracts we were waiting for BioFire to

                  sign off on. She said I needed to give her all of the contracts, sign a confidentially

                  agreement, and then she would see if she could work with us. I eventually did this

                  in hopes of continuing the relationship.

               e. Rachel Jones told me that neither Jim Kathrein nor Curt Caldwell had the authority

                  to enter into such an agreement with our company.

         13.      After that call, Rachel Jones banned the BioFire staff from talking to me. I learned

  this from Roland Mayeux, who told me Rachel Jones said this to a group of reps at the national

  sales meeting. Rachel Jones had agreed with Roland to approve our contracts that were already on

  her desk, and we had shared that with the clients. She never signed the contracts, even though she

  told Roland that she would in front of her entire marketing team.

         14.      After that, the prospects started becoming upset with the marketing company

  because they were not receiving the machines and supplies they needed and that my company had

  contracted to sell to them. They questioned my integrity as to what happened. When I was in

  North Carolina, the BioFire sales representative had my marketing materials to sell BioFire

  equipment and products.

         15.      Due to INetwork Medical Solutions not being able to deliver to our clients as

  promised the equipment and supplies the marketing company terminated its relationship with our

  company.

         16.      In my experience with Meredith Krannich has been dishonest in her

  communications with me directly. After INetwork was terminated, Rachel Jones and Meredith

  Krannich took an unbelievable position: Meredith Krannich said she had already told me we were




                                                APP 119
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 120 of 124 PageID 10367



  not allowed to sell BioFire machines. Ms. Krannich told me she had already told me that—but that

  was not the truth. It is nonsensical to think I could not sell the equipment because they knew I was

  still selling BioFire equipment. Further, they had been involved in my sales efforts the entire time.

  Plus, I have many, many, emails from BioFire that explicitly show that they knew we were selling

  during the time period, and Ms. Krannich was copied on several of those emails. Ms. Krannich

  never once responded to say we should stop selling. Further, BioFire sales representatives had

  been at almost every sales meeting I went on to sell the BioFire machines. In fact, I spent hours

  teaching their team how to qualify businesses. And BioFire gave me all of the BioFire sales

  materials—it would be impossible for me to obtain all of these sales materials if I was not allowed

  to sell their equipment.

         17.     Separately, Curt Caldwell told me BioFire had sent a cease-and-desist letter to Med

  Services, LLC after I had sent in the disclosure letter of the Medicare fraud. According to Curt

  Caldwell, the letter excluded me because BioFire wanted to continue to work me on a go forward

  basis. Further, despite the alleged letter, I know that as of the summer of 2020, Med Services was

  still selling BioFire equipment and our program. I asked, multiple times, for Ms. Krannich to send

  me a copy of the letter but of course, she never did—because I do not believe it was ever sent to

  begin with.

         18.     I had developed a friendship with Curt Caldwell, and we stayed in touch from time

  to time. Then, in August or September 2020, Curt Caldwell called me to tell me he was fired by

  BioFire. He called me a couple days after he was fired to tell me about his situation. He apologized

  profusely for not contacting me or responding to my emails and calls to him. According to Mr.

  Caldwell, BioFire said he was sexually harassing staff members and that he had created a hostile

  work environment. I know that would not be true because I know that employees would go over




                                               APP 120
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 121 of 124 PageID 10368



  to Mr. Caldwell’s house for pool parties, and the employees would not go over to his house for

  pool parties if he was sexually harassing people. From what I saw, and heard directly from his

  staff, that they loved working with him and respected him. Mr. Caldwell told me that before he

  was fired, Ms. Jones banned him from talking to me. Specifically, he said she came into his office

  and said that if he ever spoke with me again, he would be fired. According to Mr. Caldwell, Ms.

  Jones said that BioFire would be monitoring his email to make sure he was not talking to me.

         19.     On or about December 23, 2020, I spoke with Curt Caldwell again. He called me

  to ask why my attorney had not called him about my potential case against BioFire. He said he

  wanted to talk to my attorney. Mr. Caldwell and I talked about a number of things. He told me he

  was forced to settle with BioFire because if he sued, the attorneys' fees would be more than he

  could ever afford. He told me that BioFire plays dirty and that they are unethical and dishonest.

         20.     Curt Caldwell also told me that BioFire wronged me. He said that he begged them

  not to terminate our relationship because I was not like any other group Biofire has worked with,

  that I was honest, professional and have an in-depth knowledge of how to sell Biofire’s equipment

  around our program. He knew that we would surpass our sales commitments. Our contracts with

  the provider groups, urgent cares, home care, and assisted living facilities were signing a four-year

  contractual commitment. Curt assured me that should we decide to sue BioFire, he would tell the

  truth about what happened. He told me I was wronged and that he believed it would be synergistic

  for me to work on the lawsuit with USMN. He told me that he would testify on our behalf about

  what happened.

         21.     On my call with Mr. Caldwell on December 23, 2020, he suggested I call Terry

  McBride because, according to Mr. Caldwell, we had the “same case as USMN” and that maybe

  we could join forces with the USMN lawsuit. Mr. Caldwell gave me Mr. McBride’s phone and I




                                               APP 121
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21                 Page 122 of 124 PageID 10369



  called Mr. McBride that same day. Mr. Caldwell told me to call Terry McBride anytime because

  Mr. McBride almost always picks up the phone right away.

         22.     Our relationship with BioFire has caused us significant harm. I believe we have

  been damaged in over $100 million in sales per year. The contracts we had sold were based on a

  four-year contract, with an early termination penalty. Equally upsetting, my personal reputation

  has been harmed. The fallout from signing contracts with third parties and then not being able to

  deliver the product has been devastating to me personally and professionally. As I worked on this

  project for over a year, I was unable to meet the demands of my consulting business United

  Physician Services which resulted in me being unable to bring on new clients and business. I

  therefore have wrapped up my existing clients engagements and have no further work or income.




  FURTHER DECLARANT SAYETH NOT.



  I declare under penalty of perjury that the foregoing is true and correct. Executed on this 11th day

  of January 2021.




                                                Rochelle Glassman




                                               APP 122
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 123 of 124 PageID 10370
Case 3:19-cv-01848-E-BK Document 217 Filed 01/13/21   Page 124 of 124 PageID 10371
